--------------------------------------------------------------------------------

Exhibit 10.1
 

--------------------------------------------------------------------------------

 
SHARE PURCHASE AGREEMENT


by and among


COEUR MINING, INC.,


COEUR SOUTH AMERICA CORP.,


COEUR EXPLORATIONS, INC.,


as the Sellers,


EMPRESA MINERA MANQUIRI S.A.,


as the Company


and


NEWCO 4714 SWEDEN AB UNDER CHANGE OF NAME TO ARGENTUM INVESTMENT AB


as the Buyer


Dated as of December 22, 2017
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 
Page
   
ARTICLE I DEFINITIONS
1      
Section 1.1
Certain Defined Terms
1
Section 1.2
Table of Definitions
6
     
ARTICLE II PURCHASE AND SALE
7      
Section 2.1
Purchase and Sale of the Shares
7
Section 2.2
Closing
7
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS
8      
Section 3.1
Organization
8
Section 3.2
Authority
9
Section 3.3
No Conflict; Required Filings and Consents
9
Section 3.4
Shares
10
Section 3.5
Brokers
10
Section 3.6
Exclusivity of Representations and Warranties
10
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
10      
Section 4.1
Organization and Qualification
10
Section 4.2
Authority
11
Section 4.3
No Conflict; Required Filings and Consents
11
Section 4.4
Capitalization
12
Section 4.5
Equity Interests
12
Section 4.6
Absence of Certain Changes or Events
12
Section 4.7
Compliance with Law; Permits
14
Section 4.8
Litigation; Governmental Orders
15
Section 4.9
Property and Mineral Rights
15
Section 4.10
Taxes
15
Section 4.11
Environmental Matters
16
Section 4.12
Material Contracts
18
Section 4.13
Brokers
18
Section 4.14
Indebtedness
18
Section 4.15
Financial Statements; Undisclosed Liabilities
18
Section 4.16
Title to and Sufficiency of Assets
19
Section 4.17
Intellectual Property
19
Section 4.18
Insurance
20
Section 4.19
Labor and Employment Matters
20
Section 4.20
Employee Benefits
20
Section 4.21
Accounts
20
Section 4.22
Books and Records
21
Section 4.23
Exclusivity of Representations and Warranties
21
     
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER
21      
Section 5.1
Organization
21
Section 5.2
Authority
21

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
 
Section 5.3
No Conflict; Required Filings and Consents
22
Section 5.4
Brokers
22
Section 5.5
Investment Intent
22
Section 5.6
Solvency
23
Section 5.7
Buyer’s Investigation and Reliance
23
Section 5.8
Exclusivity of Representations and Warranties
23
   
ARTICLE VI COVENANTS
24    
Section 6.1
Conduct of the Company Prior to the Closing
24
Section 6.2
Covenants Regarding Information
25
Section 6.3
Notification of Certain Matters
25
Section 6.4
Intercompany Arrangements
26
Section 6.5
Confidentiality
26
Section 6.6
Consents and Filings; Further Assurances
26
Section 6.7
Public Announcements
27
Section 6.8
Directors’ and Officers’ Indemnification
27
Section 6.9
Cash Amount
28
Section 6.10
VAT Refund
29
Section 6.11
Company Shareholders Meeting
29
Section 6.12
Reclamation Guaranty
30
Section 6.13
Manquiri Credit Agreement Guaranty
31
Section 6.14
Transition Services
32
Section 6.15
Exclusivity
32
Section 6.16
Performance Bonds; Amendment to Manquiri Credit Agreement
33
Section 6.17
Short-Form Agreement; Translation
33
Section 6.18
Nominee Shareholders
33
Section 6.19
Update of Disclosure Schedules
33
   
ARTICLE VII TAX MATTERS
34    
Section 7.1
Preparation and Filing of Returns
34
Section 7.2
Cooperation of Tax Matters
34
Section 7.3
Transfer Taxes
34
Section 7.4
Amended Returns
34
   
ARTICLE VIII CONDITIONS TO CLOSING
35    
Section 8.1
Conditions to Obligations of the Sellers and the Company
35
Section 8.2
Conditions to Obligations of the Buyer
35
   
ARTICLE IX INDEMNIFICATION
37    
Section 9.1
Survival of Representations, Warranties and Covenants
37
Section 9.2
Indemnification by Coeur
37

 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
 
Section 9.3
Indemnification by the Buyer
38
Section 9.4
Procedures
38
Section 9.5
Limits on Indemnification
40
Section 9.6
Exclusivity
41
Section 9.7
No Right of Set-off
41
Section 9.8
Treatment of Indemnity Payments
41
   
ARTICLE X TERMINATION
41    
Section 10.1
Termination
41
Section 10.2
Effect of Termination
42
   
ARTICLE XI GENERAL PROVISIONS
42    
Section 11.1
Fees and Expenses
42
Section 11.2
Amendment and Modification
43
Section 11.3
Waiver; Extension
43
Section 11.4
Notices
43
Section 11.5
Interpretation
44
Section 11.6
Entire Agreement
45
Section 11.7
Parties in Interest
45
Section 11.8
Governing Law
45
Section 11.9
Submission to Jurisdiction
45
Section 11.10
Assignment; Successors
46
Section 11.11
Enforcement
46
Section 11.12
Currency
46
Section 11.13
Severability
46
Section 11.14
Waiver of Jury Trial
47
Section 11.15
Counterparts
47
Section 11.16
Facsimile or .pdf Signature
47
Section 11.17
No Presumption Against Drafting Party
47
Section 11.18
Personal Liabilities
47
Section 11.19
Prevailing Party
47

 
iii

--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT


SHARE PURCHASE AGREEMENT, dated as of December 22, 2017 (this “Agreement”), by
and among Coeur Mining, Inc., a Delaware corporation (“Coeur”), Coeur South
America Corp., a Delaware corporation (“CSA”), Coeur Explorations, Inc., an
Idaho corporation (“CEE” and together with CSA and Coeur, the “Sellers”),
Empresa Minera Manquiri S.A., a Bolivian sociedad anónima (the “Company”) and
NewCo 4714 Sweden AB under change of name to Argentum Investment AB (“Buyer”).


RECITALS


A.          The Sellers own 100% of the issued and outstanding shares (the
“Shares”) of common stock, par value of Bolivianos 1000 per share, of the
Company; and


B.          The Sellers wish to sell to the Buyer, and the Buyer wishes to
purchase from the Sellers, the Shares.


AGREEMENT


In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:


ARTICLE I
DEFINITIONS


Section 1.1             Certain Defined Terms.  For purposes of this Agreement:


“Action” means any claim, action, suit, arbitration, notice of violation,
proceeding, litigation, citation, summons, subpoena or investigation of any
nature, civil, criminal, administrative, regulatory or otherwise, whether at law
or in equity, by or before any Governmental Authority.


“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.


“Ancillary Agreements” means the Net Smelter Returns Royalty Agreement, the
Notes, the Guaranty Agreement and all other agreements, documents and
instruments required to be delivered by any party pursuant to this Agreement,
and any other agreements, documents or instruments entered into at or prior to
the Closing in connection with this Agreement or the transactions contemplated
hereby.


“Bolivia” means the Plurinational State of Bolivia.


“Bolivian GAAP” means generally accepted accounting principles for financial
reporting in Bolivia.
 

--------------------------------------------------------------------------------

“Bolivianos” means Bolivianos, the legal currency in Bolivia.


“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York City or
Bolivia.


“Buyer Material Adverse Effect” means any event, change, occurrence or effect
that would prevent, materially delay or materially impede the performance by the
Buyer of its obligations under this Agreement or the Ancillary Agreements to
which it will be a party or the consummation of the transactions contemplated
hereby or thereby.


“Cash” means, as at a specified date, the aggregate amount of all cash, cash
equivalents and marketable securities held by the Company.


“Coeur Credit Agreement” means the Credit Agreement, dated September 29, 2017,
by and among Coeur, certain Subsidiaries of Coeur as guarantors, the lenders
party thereto and Bank of America, N.A., as administrative agent.


“COMIBOL” means, Corporación Minera de Bolivia, a Bolivian State-owned mining
corporation.


“Control,” including the terms “Controlled by” and “under common Control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.


“Employee Plans” means the fringe benefit, supplemental unemployment benefit,
bonus, incentive, profit sharing, termination, change of control, pension and
supplemental pension, retirement and supplemental retirement, stock option,
stock purchase, stock appreciation, health, welfare, medical, dental,
disability, life insurance, collective agreements, employment agreements and any
other plans, programmes, arrangements or practices providing employee benefits
to the current or former officers or employees of the Company and their
respective beneficiaries or dependents, maintained, contributed to, or required
to be maintained or contributed to, by the Company, whether written or oral,
funded or unfunded, insured or self-insured, registered or unregistered.


“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, security
interest, right of first refusal or other restriction of any kind (other than
those created under applicable securities laws, and not including any license of
Intellectual Property).


“Governmental Authority” means any United States or non-United States (including
any Bolivian) national, federal, state or local governmental, regulatory or
administrative authority, agency or commission or any judicial or arbitral body.


“Guaranty Agreement” means the Guaranty Agreement to be made by the Company in
favor of the Sellers, to guaranty the Buyer’s performance of each of the Notes,
in the form attached hereto as Exhibit C.
 
2

--------------------------------------------------------------------------------

“Indebtedness” means, (i) indebtedness of the Company for borrowed money and
indebtedness that is guaranteed by the Company or for which the Company is
otherwise liable or responsible, (ii) indebtedness evidenced by any note, bond,
debenture or other debt security, (iii) all obligations of the Company under
capital leases and (iv) all amounts owing by the Company under purchase money
mortgages, indentures, deeds of trust or other purchase money liens or
conditional sale or other title retention agreements.


“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all:  (i) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (ii)
internet domain names, whether or not trademarks, registered in any top-level
domain by any authorized private registrar or Governmental Authority, web
addresses, web pages, websites and related content, accounts with Twitter,
Facebook and other social media companies and the content found thereon and
related thereto, and URLs; (iii) works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including copyrights,
author, performer, moral and neighboring rights, and all registrations,
applications for registration and renewals of such copyrights; (iv) inventions,
discoveries, trade secrets, business and technical information and know-how,
databases, data collections and other confidential and proprietary information
and all rights therein; (v) patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Authority-issued indicia of invention
ownership; and (vi) software and firmware, including data files, source code,
object code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation.


“Knowledge” with respect to the Company means the actual knowledge of the
persons listed on Schedule 1.1 as of the date of this Agreement (or, with
respect to a certificate delivered pursuant to this Agreement, as of the date of
delivery of such certificate) after reasonable inquiry with the responsible
Persons.


“Law” means any statute, law, ordinance, regulation, rule, code, constitution,
treaty, common law, injunction, judgment, decree, order or other rule of law of
any Governmental Authority.


“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, that “Losses” shall not include consequential, special, indirect,
incidental, punitive or exemplary damages, or diminution in value or lost
profits or any damages measured by lost profits or a multiple of earnings,
except to the extent actually awarded to a Governmental Authority or other third
party.
 
3

--------------------------------------------------------------------------------

“Manquiri Credit Agreement” means the Line of Credit Agreement entered into by
the Company with Banco BISA S.A. on June 5, 2012 (No. 2170/2012), as amended.


“Material Adverse Effect” means any event, change, occurrence or effect that
has, or would reasonably be expected to have, a material adverse effect on (a)
the business, condition (financial or otherwise) or results of operations of the
Company or (b) the ability of the Company to consummate the transactions
contemplated hereby on a timely basis, other than any event, change, occurrence
or effect arising out of, attributable to or resulting from, alone or in
combination, (i) general changes or developments in the mining or precious
metals industries or commodity prices, (ii) changes in regional, national or
international political conditions (including any outbreak or escalation of
hostilities, any acts of war or terrorism or any other national or international
calamity, crisis or emergency) or in general economic, business, regulatory,
political or market conditions or in U.S., Bolivian or international financial
markets, (iii) natural disasters or calamities, (iv) changes in any applicable
Laws, regulatory conditions or applicable accounting regulations or principles
or interpretations thereof, (v) the announcement or pendency of this Agreement
and the consummation of the transactions contemplated hereby; provided, that any
event, change, occurrence or effect referred to in clauses (i) through (iii)
immediately above shall not be taken into account in determining whether a
Material Adverse Effect has occurred or would reasonably be expected to occur to
the extent that such event, change, occurrence or effect has a disproportionate
effect on the Company compared to other participants in the precious metals
mining industry.


“Mineral Rights” means prospecting licenses, exploration licenses, mining
leases, mining licenses, mineral and exploitation concessions, mining contracts
with a competent Governmental Authority or governmental company or entity,
association agreements, water rights, easements, and surface rights and other
forms of mineral tenure or other rights to Minerals (including exploitation and
development rights), or rights to work upon or occupy lands, and all material
permits, agreements, approvals, consents, certificates, dockets, proceedings,
registrations and authorizations granting such licenses, rights, or easements
for the purposes of searching for, developing, extracting or disposing of
Minerals under any form of mineral tenure or right, whether contractual,
statutory, regulatory, or otherwise or any interest therein.


“Minerals” means all ores, and ores and concentrates derived therefrom, of
precious, base and industrial minerals, which may be lawfully explored for,
mined and sold pursuant to Mineral Rights and other instruments of title.


“Net Smelter Returns Royalty Agreement” means the Net Smelter Returns Royalty
Agreement to be entered into at the Closing between Coeur and Buyer, in the form
attached hereto as Exhibit A; provided that changes to the parties, changes to
accommodate a service-based structure instead of a royalty-based structure, and
corresponding edits, in each case to be mutually agreed may be made to such form
based on further analysis by the parties.


“Note” means each of the promissory notes to be made and delivered from the
Buyer in favor of Coeur, CSA or CEE, as applicable, with an aggregate initial
principal amount equal to the amount of Cash set forth in the Pre-Closing Cash
Certificate (as defined below), each in the form attached hereto as Exhibit B.
 
4

--------------------------------------------------------------------------------

“Permitted Encumbrance” means (i) statutory liens for current Taxes not yet due
or delinquent (or which may be paid without interest or penalties) or the
validity or amount of which is being contested in good faith by appropriate
proceedings, (ii) mechanics’, carriers’, workers’, repairers’ and other similar
liens or privileges arising or incurred in the ordinary course of business,
(iii) zoning, entitlement, conservation restriction and other land use and
environmental regulations promulgated by Governmental Authorities, (iv) any
Encumbrance created by the Manquiri Credit Agreement, (v) any right, interest,
lien, title or other Encumbrance of a lessor or sublessor under any lease or
contractual right of production or other similar agreement or in the property
being leased (including with respect to the San Bartolomé Project, all rights of
COMIBOL and rights that other parties may have under the Mineral Rights
Agreements); and (vi) all exceptions, restrictions, easements, imperfections of
title, charges, rights-of-way and other Encumbrances that do not materially
interfere with the present use of the assets in the operation of the business of
the Company.


“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.


“Pre-Closing Tax Period” means a taxable period ending on or before the Closing
Date.


“Pre-Closing Taxes” means, with respect to one or more Persons, Taxes of such
Person or Persons for (a) any Pre-Closing Tax Period and (b) the portion of any
Straddle Period ending on the Closing Date, determined as (i) in the case of a
Tax that is not transaction-based, the total amount of such Tax for the full Tax
period that includes the Closing Date multiplied by a fraction, the numerator of
which is the number of days from the beginning of such Tax period to and
including the Closing Date and the denominator of which is the total number of
days in such full Tax period, and (ii) in the case of transaction-based Taxes,
including any based on net income, other revenue or profit measures, the Tax
that would be due with respect to such partial period, if such partial period
were a full Tax period, apportioning income, revenue, gain, expenses, loss,
depreciation, deductions and credits equitably based on an interim closing of
the books.  For the avoidance of doubt, Pre-Closing Taxes include Item 1 and
Item 4 on Schedule 4.8 of the Company Disclosure Schedules (the “Specified Tax
Matters”);


“Real Property” means the real property owned, leased or subleased by the
applicable party, together with all buildings and other structures, facilities
or improvements located thereon and all easements, licenses, rights and
appurtenances of the relevant party relating to the foregoing.


“Representatives” means, with respect to any Person, the officers, directors,
principals, employees, agents, auditors, advisors, bankers and other
representatives of such Person.


“Return” means any return, declaration, report, statement, information statement
and other document filed or required to be filed with respect to Taxes.
 
5

--------------------------------------------------------------------------------

“San Bartolomé Project” means the San Bartolomé mine and associated milling
operation located on the flanks of the Cerro Rico Mountain adjacent to the town
of Potosi in Bolivia.


“Seller Material Adverse Effect” means any event, change, occurrence or effect
that would prevent, materially delay or materially impede the performance by the
Sellers of their obligations under this Agreement or the Ancillary Agreements to
which a Seller will be a party or the consummation of the transactions
contemplated hereby or thereby.


“Straddle Period” means a taxable period beginning on or before and ending after
the Closing Date.


“Subsidiary” means, with respect to any Person, any other Person of which at
least 50% of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by such first Person.


“Taxes” means any and all taxes of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any Governmental Authority.


“VAT” means value added Tax on goods and services or any other similar Tax.


Section 1.2             Table of Definitions.  The following terms have the
meanings set forth in the Sections referenced below:


Definition
Location
   
Agreement
Preamble
Balance Sheet
4.15(a)
Basket Amount
9.5(a)(i)
Buyer
Preamble
Buyer Fundamental Representations
9.1(a)
Buyer Indemnified Parties
9.2
Cap
9.5(a)(i)
Cash Date
6.9(a)
CEE
Preamble
Claim Information
9.4(a)
Closing
2.2(a)
Closing Date
2.2(a)
Coeur
Preamble
Company
Preamble
Company Disclosure Schedules
Article IV
Company IP
4.17
Company/Sellers Fundamental Representations
9.1(a)
Conditions Satisfied Date
8.2(k)
Confidentiality Agreement
6.5
Contracts
4.12(a)

 
6

--------------------------------------------------------------------------------

Definition
Location
   
Credit Agreement Guaranty
6.13(a)
CSA
Preamble
Designation Period
6.18
Environmental Laws
4.11(f)(i)
Environmental Permits
4.11(f)(ii)
Financial Statements
4.15(a)
Hazardous Materials
4.11(f)(iii)
Indemnified Party
9.4(a)
Indemnifying Party
9.4(a)
Interim Financial Statements
4.15(a)
Manquiri Refinancing
6.13(a)
Material Contracts
4.12(a)
Mineral Rights Agreements
4.9(a)
Nominee Shareholders
6.18
Permits
4.7(b)
Post-Closing Cash Certificate
6.9(b)
Pre-Closing Cash Certificate
6.9(a)
Release
4.11(f)(iv)
Securities Act
5.5
Seller Indemnified Parties
9.3
Seller Reclamation Amount
6.12(a)
Sellers
Preamble
Shares
Recitals
Specified Litigation Matters
9.2(b)
Specified Tax Matters
1.1
Termination Date
10.1(c)
Third Party Claim
9.4(a)
Transfer Taxes
7.3
VAT Payment Amounts
6.10
VAT Refunds
6.10



ARTICLE II
PURCHASE AND SALE


Section 2.1             Purchase and Sale of the Shares.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Sellers shall
sell, assign, transfer, convey and deliver the Shares to the Buyer, and the
Buyer shall purchase the Shares from the Sellers, free and clear of all
Encumbrances (other than Permitted Encumbrances), for the consideration
specified below in this Article II.


Section 2.2             Closing.


(a)            The sale and purchase of the Shares shall take place at a closing
(the “Closing”) to be held at the offices of Coeur, 104 S. Michigan Avenue,
Suite 900, Chicago, Illinois 60603, at 10:00 a.m., Chicago time, on the third
Business Day following the satisfaction or, to the extent permitted by
applicable Law, waiver of all conditions to the obligations of the parties set
forth in Article VIII (other than such conditions as may, by their terms, only
be satisfied at the Closing or on the Closing Date), or at such other place or
at such other time or on such other date as Coeur and Buyer mutually may agree
in writing.  The day on which the Closing takes place is referred to as the
“Closing Date.”
 
7

--------------------------------------------------------------------------------

(b)           At the Closing:


(i)            the Buyer shall deliver, or cause to be delivered, to the
Sellers, the Notes;


(ii)           the Company shall deliver to each of the Sellers, the Guaranty
Agreement;


(iii)          the Sellers shall deliver, or cause to be delivered, to the Buyer
certificates representing the Shares, duly endorsed to the respective party
pursuant to this Agreement;


(iv)          the Company shall register the transfer of the Shares on its Book
of Registry of Shares, free and clear of any Encumbrances, with the
participation and signature of the corresponding corporate officers pursuant to
its by-laws;


(v)           the Sellers shall deliver, or cause to be delivered, to the Buyer
the Book of Registry of Shares and all Company Minute Books;


(vi)          Buyer shall deliver (or cause to be delivered) a duly executed
counterpart signature page to the Net Smelter Returns Royalty Agreement to
Coeur;


(vii)         Coeur shall deliver a duly executed counterpart signature page to
the Net Smelter Returns Royalty Agreement to Buyer; and


(viii)        the parties shall deliver to each other all other agreements,
documents, instruments or certificates required to be delivered at or prior to
the Closing pursuant to this Agreement.


(c)            All payments hereunder shall be made by wire transfer of
immediately available funds in United States dollars, and without reduction for
any Taxes, to such account as may be designated to the payor by or on behalf of
the payee at least two Business Days prior to the applicable payment date.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS


The Sellers hereby represent and warrant to the Buyer as follows:


Section 3.1             Organization.  Each of Coeur and CSA is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware.  CEE is a corporation duly organized, validly existing and in good
standing under the laws of Idaho.
 
8

--------------------------------------------------------------------------------

Section 3.2             Authority.  Each Seller has the corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it will be a party and to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by each Seller of this
Agreement and each of the Ancillary Agreements to which it will be a party and
the consummation by each Seller of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate
action.  This Agreement has been duly executed and delivered by each Seller and,
assuming due execution and delivery by each of the other parties hereto,
constitutes the legal, valid and binding obligation of the Sellers, enforceable
against the Sellers in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law). 
Upon their execution, each of the Ancillary Agreements to which a Seller will be
a party, will have been duly executed and delivered by such Seller and, assuming
due execution and delivery by each of the other parties thereto, will constitute
the legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).


Section 3.3             No Conflict; Required Filings and Consents.


(a)            Except as set forth on Schedule 3.3 of the Company Disclosure
Schedules, the execution, delivery and performance by the Sellers of this
Agreement and each of the Ancillary Agreements to which a Seller will be a party
and the consummation of the transactions contemplated hereby and thereby do not
and will not:


(i)            conflict with or violate the certificate of incorporation or
bylaws of the applicable Seller;


(ii)           conflict with or violate any Law, or any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority,
applicable to any Seller or by which any property or asset of a Seller is bound
or affected;


(iii)          conflict with, result in any breach of, constitute a default (or
an event that, with notice or lapse of time or both, would become a default)
under, or require any consent of any Person pursuant to, or result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel, any material contract or agreement to which a Seller is a
party;


(iv)          result in the creation or imposition of any Encumbrance other than
Permitted Encumbrances on any properties or assets of the Company;


except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Sellers to perform their obligations hereunder or that arise as a
result of any facts or circumstances relating to the Buyer or any of its
Affiliates.
 
9

--------------------------------------------------------------------------------

(b)           The Sellers are not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Sellers of this Agreement and each of the Ancillary Agreements to which a Seller
will be a party, or the consummation of the transactions contemplated hereby or
thereby, except (i) for such filings as may be required by any applicable
federal or state securities or “blue sky” Laws, (ii) where failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Sellers to
perform their obligations hereunder or (iii) as may be necessary as a result of
any facts or circumstances relating to the Buyer or any of its Affiliates.


Section 3.4             Shares.  Except as set forth on Schedule 3.4(a) of the
Company Disclosure Schedules, each Seller is the record and beneficial owner of
the number of Shares listed beside its name on Schedule 3.4(b) of the Company
Disclosure Schedules, free and clear of any Encumbrance (other than any
Permitted Encumbrance).  Each Seller has the right, authority and power to sell,
assign and transfer its Shares to the Buyer.  Upon delivery to the Buyer of
certificates for the Shares at the Closing, the Buyer’s delivery of the Notes
and the registration of the Shares in the name of the Buyer in the share records
of the Company, the Buyer shall acquire good, valid and marketable title to the
Shares, free and clear of any Encumbrance (other than Permitted Encumbrances and
as created by the Buyer).


Section 3.5             Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of the Sellers.


Section 3.6             Exclusivity of Representations and Warranties.  No
Seller nor any of their Affiliates or Representatives is making any
representation or warranty on behalf of any Seller of any kind or nature
whatsoever, oral or written, express or implied (including, but not limited to,
any relating to financial condition, results of operations, assets or
liabilities of the Sellers), except as expressly set forth in this Article III,
and each Seller hereby disclaims any such other representations or warranties.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the Company Disclosure Schedules attached hereto
(collectively, the “Company Disclosure Schedules”), the Company hereby
represents and warrants to the Buyer as follows:


Section 4.1             Organization and Qualification.  The Company is a
company duly organized, validly existing and in good standing under the laws of
Bolivia, and has all necessary corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted.
 
10

--------------------------------------------------------------------------------

Section 4.2             Authority.  The Company has the corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it will be a party and to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by the Company of this
Agreement and each of the Ancillary Agreements to which it will be a party and
the consummation by the Company of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate
action.  This Agreement has been duly executed and delivered by the Company and,
assuming due execution and delivery by each of the other parties hereto,
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law). 
Upon their execution, each of the Ancillary Agreements to which the Company will
be a party, will have been duly executed and delivered by the Company and,
assuming due execution and delivery by each of the other parties thereto, will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).


Section 4.3             No Conflict; Required Filings and Consents.


(a)            Except as set forth on Schedule 4.3 of the Company Disclosure
Schedules, the execution, delivery and performance by the Company of this
Agreement and each of the Ancillary Agreements to which the Company will be a
party and the consummation of the transactions contemplated hereby and thereby
do not and will not:


(i)            conflict with or violate the articles of incorporation or bylaws
of the Company;


(ii)           conflict with or violate any Law or any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority,
applicable to the Company or by which any property or asset of the Company is
bound or affected; or


(iii)          conflict with, result in any breach of, constitute a default (or
an event that, with notice or lapse of time or both, would become a default)
under, or require any consent of any Person pursuant to, or result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel, any Material Contract; or


(iv)          result in the creation or imposition of any Encumbrance other than
Permitted Encumbrances on any properties or assets of the Company


except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to be material to the Company or prevent,
materially delay or materially impede the performance by the Company of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby, or that arise as a result of any facts or circumstances
relating to the Buyer or any of its Affiliates.
 
11

--------------------------------------------------------------------------------

(b)           The Company is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Company of this Agreement and each of the Ancillary Agreements to which the
Company will be a party, or the consummation of the transactions contemplated
hereby or thereby, except (i) for such filings as may be required by any
applicable securities or “blue sky” Laws, (ii) where failure to obtain such
consent, approval, authorization or action, or to make such filing or
notification, would not, individually or in the aggregate, reasonably be
expected to be material to the Company or prevent, materially delay or
materially impede the performance by the Company of its obligations under this
Agreement or the consummation of the transactions contemplated hereby, or
(iii) as may be necessary as a result of any facts or circumstances relating to
the Buyer or any of its Affiliates.


Section 4.4             Capitalization.


(a)            The paid-in capital stock of the Company consists of 12.422
shares of common stock, having a par value of Bolivianos 1000 per share, of
which 12.422 shares of common stock are issued and outstanding and constitute
the Shares.  All of the Company’s issued and outstanding capital stock is
validly issued, fully paid and nonassessable and were issued in compliance with
the articles of incorporation of the Company and all applicable Laws.  The
Shares constitute all of the issued and outstanding capital stock of the
Company.


(b)           There are no outstanding obligations, options, warrants,
convertible securities, stock appreciation rights, profit interests or other
rights, agreements, arrangements or commitments of any kind relating to the
capital stock of the Company or obligating the Company to issue or sell any
shares of capital stock of, or any other interest in, the Company.  There are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares of capital stock of the Company or to provide funds
to, or make any investment in, any other Person.  There are no agreements or
understandings in effect with respect to the voting or transfer of any of the
capital stock of the Company.


Section 4.5             Equity Interests.  The Company does not own any equity,
partnership, membership or similar interest in, or any interest convertible
into, exercisable for the purchase of or exchangeable for any such equity,
partnership, membership or similar interest in any Person.


Section 4.6             Absence of Certain Changes or Events.  From September
30, 2017 to the date of this Agreement (and not taking into account the
transactions contemplated by this Agreement and the Ancillary Agreements), (i)
there has not occurred any Material Adverse Effect and (ii) there has not been,
other than in the ordinary course of business consistent with past practice,
with respect to the Company, any:


(a)            amendment of the charter, by-laws or other organizational
documents of the Company;


(b)           split, combination or reclassification of any shares of its
capital stock;


(c)            issuance, sale or other disposition of any of its capital stock,
or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its capital stock;
 
12

--------------------------------------------------------------------------------

(d)           declaration or payment of any dividends or distributions on or in
respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock, except as set forth on Schedule 4.6(d) of the Company
Disclosure Schedules;


(e)            material change in any method of accounting or accounting
practice of the Company, except as required by Bolivian GAAP or as disclosed in
the notes to the Financial Statements;


(f)            material change in the Company’s cash management practices and
its policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;


(g)           entry into any Contract that would constitute a Material Contract;


(h)           incurrence, assumption or guarantee of any indebtedness for
borrowed money;


(i)            transfer, assignment, sale or other disposition of any of the
assets shown or reflected in the Balance Sheet (other than sales of inventory)
or cancellation of any debts or entitlements;


(j)            transfer, assignment or grant of any license or sublicense of any
material rights under or with respect to any Company Intellectual Property;


(k)           material damage, destruction or loss (whether or not covered by
insurance) to its material property;


(l)            any capital investment in, or any loan to, any other Person;


(m)          acceleration, termination, material modification to or cancellation
of any Material Contract to which the Company is a party or by which it is
bound;


(n)           any material capital expenditures;


(o)           imposition of any Encumbrance, other than Permitted Encumbrances
upon any of the Company properties, capital stock or assets, tangible or
intangible;


(p)           (i) grant of any bonuses or increase in any wages, salary,
severance, pension or other compensation or benefits in respect of its current
or former employees, officers, directors or independent contractors, in each
case whose annual base compensation exceeds 200,000 Bolivianos per year, other
than as provided for in any written agreements or required by applicable Law,
(ii) change in the terms of employment for any employee or any termination of
any employees, in each case whose annual base compensation exceeds 200,000
Bolivianos per year, or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, officer, director,
or independent contractor, in each case whose annual base compensation exceeds
200,000 Bolivianos per year;
 
13

--------------------------------------------------------------------------------

(q)           hiring or promoting any person as or to (as the case may be) an
officer or hiring or promoting any employee below officer whose annual base
compensation exceeds 200,000 Bolivianos per year, except to fill a vacancy in
the ordinary course of business;


(r)            adoption, modification or termination of any: (i) employment,
severance, retention or other agreement with any current or former employee,
officer, director, or independent contractor, in each case whose annual base
compensation exceeds 200,000 Bolivianos per year, (ii) Employee Plan or (iii)
collective bargaining or other agreement with a union or labor organization;


(s)           any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its current or former directors, officers and
employees;


(t)            entry into a new line of business;


(u)           adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under
applicable Law or consent to the filing of any bankruptcy petition against it
under any similar Law;


(v)           acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;


(w)          action by the Company to make, change or rescind any material Tax
election, amend any Return or take any position on any Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of materially increasing the Tax liability or materially reducing any Tax
asset of the Company in respect of any Post-Closing Tax Period; or


(x)            any contract or agreement to do any of the foregoing, or any
action or omission that would result in any of the foregoing.


Section 4.7             Compliance with Law; Permits.


(a)            The Company is, and since October 1, 2015 has been, in compliance
in all material respects with all Laws applicable to it or its business,
properties or assets.


(b)           The Company is in possession of all material permits, licenses,
franchises, approvals, certificates, consents, waivers, concessions, exemptions,
orders, registrations, notices or other authorizations of any Governmental
Authority necessary for the Company to own, lease and operate its properties and
to carry on its business as currently conducted (the “Permits”).  To the
Knowledge of the Company, no event has occurred that, with or without notice or
lapse of time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any such Permit.


(c)            No representation or warranty is made under this Section 4.7 with
respect to Taxes or environmental matters, which are covered exclusively by
Sections 4.10 and 4.11, respectively.
 
14

--------------------------------------------------------------------------------

Section 4.8             Litigation; Governmental Orders.  Except as set forth on
Schedule 4.8 of the Company Disclosure Schedules, as of the date hereof, there
is no Action pending or, to the Knowledge of the Company, threatened against or
by the Company or otherwise affecting any of its properties or assets.  There is
no outstanding order with any Governmental Authority against or affecting the
Company or any of its material properties or assets.


Section 4.9             Property and Mineral Rights.


(a)            The Company’s Mineral Rights in the San Bartolomé Project are
held through a special permit issued by COMIBOL, long-term lease agreements with
COMIBOL, and Autorizaciones Transitorias Especiales (the “Mineral Rights
Agreements”).  A true and complete list of the Mineral Rights Agreements is set
forth on Schedule 4.9(a) of the Company Disclosure Schedules and true and
complete copies of the Mineral Rights Agreements have been made available to the
Buyer prior to the date hereof.


(b)           Except as set forth on Schedule 4.9(b) of the Company Disclosure
Schedules, the Company does not own or have any interest, including any
leasehold interest in any Real Property or any other Mineral Rights other than
with respect to the San Bartolomé Project.


(c)            Except as set forth on Schedule 4.9(c) of the Company Disclosure
Schedules, no person other than any counterparty to a Mineral Rights Agreement
has any interest (other than Permitted Encumbrances) in the Company’s Mineral
Rights or the production or profits therefrom or any royalty, license, fee or
similar payment in respect thereof or any right to acquire any such interest.


(d)           Except as disclosed on Schedule 4.9(d)-1 of the Company Disclosure
Schedules, the Company has not executed any mining lease agreements, option
agreements, royalty agreements, streaming agreements, hedging agreements,
off-take agreements, forward sales or similar contracts and there is no claim
that might or could materially adversely affect the right of the Company to use,
transfer or, in the case of an exploitation license, exploit the Mineral Rights
or compromise the ability of the Company to undertake the activities presently
conducted on the San Bartolomé Project.  Except as disclosed on Schedule
4.9(d)-2 of the Company Disclosure Schedules, there is no material adverse claim
against or challenge to the title to or ownership of or leasehold interest in
the Company’s Mineral Rights in the San Bartolomé Project, and, to the Knowledge
of the Company, none have been threatened.


(e)           There are no material restrictions on the ability of the Company
to use or exploit any of the Mineral Rights comprising the San Bartolomé
Project, except (i) as set forth in the Mineral Rights Agreements, (ii) pursuant
to applicable Law and (iii) as otherwise set forth on Schedule 4.9(e) of the
Company Disclosure Schedules.


Section 4.10           Taxes.


(a)           All material Returns required to have been filed by or with
respect to the Company have been timely filed (taking into account any extension
of time to file granted or obtained), and such Returns have been duly and
accurately prepared in all material respects.  All Taxes shown to be payable on
such Returns have been paid or will be timely paid and all other material Taxes
required to be paid by the Company have been timely paid, except for Taxes being
contested in good faith by appropriate proceedings, each of which contests are
set forth on Schedule 4.10(a) of the Company Disclosure Schedules.  All Taxes
required to have been withheld by the Company have been withheld and paid over
to the appropriate Governmental Authority in accordance with applicable Law.  No
deficiency for any material amount of Tax has been asserted or assessed by a
Governmental Authority in writing against the Company that has not been
satisfied by payment, settled or withdrawn.  There are no Tax liens on the
assets of the Company (other than Permitted Encumbrances).  All Taxes not yet
due and payable by the Company have been, in all material respects, properly
accrued on the books of account of the Company in accordance with applicable
accounting standards.
 
15

--------------------------------------------------------------------------------

(b)           No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of the Company.  The amount of the
Company’s liability for unpaid Taxes for all periods ending on or before the
date of the most recent Financial Statement does not, in the aggregate, exceed
the amount of accruals for Taxes (excluding reserves for deferred Taxes)
reflected on the Financial Statements.  The amount of the Company’s liability
for unpaid Taxes for all periods following the end of the recent period covered
by the Financial Statements shall not, in the aggregate, exceed the amount of
accruals for Taxes (excluding reserves for deferred Taxes) as adjusted for the
passage of time in accordance with the past custom and practice of the Company
(and which accruals shall not exceed comparable amounts incurred in similar
periods in prior years).


(c)            Schedule 4.10(c) of the Company Disclosure Schedules sets forth
(i) those years, during the past 10 years, for which examinations by the taxing
authorities have been completed and (ii) those years for which examinations by
taxing authorities are presently being conducted.  Except as set forth on
Schedule 4.10(c) of the Company Disclosure Schedules, All deficiencies asserted,
or assessments made, against the Company as a result of any examinations by any
taxing authority have been fully paid.


(d)           The Company is not a party to, or bound by, any Tax indemnity, Tax
sharing or Tax allocation agreement.


(e)           The Company is, and since October 1, 2015 has been, in compliance
in all material respects with all Tax Laws applicable to it or its business,
properties or assets.


(f)            The representations and warranties contained in this Section 4.10
are the only representations and warranties being made with respect to Taxes.


Section 4.11           Environmental Matters.


(a)            The Company is, and since October 1, 2015 has been, in compliance
in all material respects with applicable Environmental Laws and has obtained and
is, and since October 1, 2015 has been, in compliance in all material respects
with all Environmental Permits.  There are no claims alleging material violation
of or liability pursuant to any Environmental Law pending or, to the Knowledge
of the Company, threatened against the Company.  The Company has not received
from any Person any written request for information pursuant to any
Environmental Law or Environmental Permit, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements.
 
16

--------------------------------------------------------------------------------

(b)           The Company has made available to the Buyer any and all reports,
studies, audits, records, sampling data, site assessments and other similar
documents in the possession or control of the Sellers or the Company pertaining
to (i) compliance of the business of the Company with Environmental Laws or (ii)
environmental conditions or Releases on, at, or under any currently or formerly
owned, operated or leased Real Property or otherwise affecting assets of the
Company.


(c)            Except as set forth on Schedule 4.11(c) of the Company Disclosure
Schedules, the Company does not have any material liability or obligation
(actual or contingent) relating to the cleanup, removal, remedial action,
reclamation, restoration, or rehabilitation of land, water or any other
environmental media.  There has been no Release or presence of or exposure to
any Hazardous Material that would reasonably be expected to result in liability
of the Company under any Environmental Law, except for such exceptions as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Since October 1, 2015, the Company has not retained or assumed,
by contract or operation of Law, any liabilities or obligations of third parties
under any Environmental Law which are reasonably likely to be materially adverse
to the Company.


(d)           There is no pending or, to the Knowledge of the Company,
threatened investigation or information request by any Governmental Authority,
nor any pending or, to the Knowledge of the Company, threatened Action against
the Company either under any Environmental Laws or arising from the Release or
presence of or exposure to Hazardous Materials.


(e)           The representations and warranties contained in this Section 4.11
are the only representations and warranties being made with respect to
compliance with or liability under Environmental Laws or with respect to any
environmental, health or safety matter, including natural resources, related to
the Company.


(f)            For purposes of this Agreement:


(i)            “Environmental Laws” means any Laws of any Governmental Authority
in effect as of the date hereof relating to pollution (or the cleanup thereof)
or the protection of natural resources, endangered or threatened species, human
health or safety, or the environment (including ambient air, soil, surface water
or groundwater, or subsurface strata), or concerning the presence of, exposure
to, or the management, manufacture, use, containment, storage, recycling,
reclamation, reuse, treatment, generation, discharge, transportation,
processing, production, disposal or remediation of any Hazardous Materials;


(ii)           “Environmental Permits” means all Permits under any Environmental
Law;


(iii)          “Hazardous Materials” means any chemical, product, by-product,
co-product, material, substance, waste, radioactive and biological materials,
petroleum and petroleum products or any fraction thereof, pollutant, emission,
discharge, release or contaminant (whether solid, liquid or gas, noise, ion,
vapor or electromagnetic and whether individually, or incorporated into a
product, or a constituent of waste) that is regulated by or pursuant to, or that
can result in liability under, any Environmental Law; and
 
17

--------------------------------------------------------------------------------

(iv)          “Release” means any release, spill, emission, discharge, leaking,
pumping, pouring, dumping, injection, deposit, disposal, dispersal, leaching or
migration of Hazardous Materials into the environment (including ambient air,
surface water, groundwater and surface or subsurface strata) or within any
building or facility.


Section 4.12           Material Contracts.


(a)            Schedule 4.12 of the Company Disclosure Schedules lists each of
the following written contracts and agreements (“Contracts”) of the Company
(such contracts and agreements as described in this Section 4.12(a) being
“Material Contracts”):  (i) Contracts relating to Indebtedness; (ii) joint
venture, partnership or similar Contracts or arrangements; (iii) Contracts with
any Governmental Authority; (iv) Contracts that restrict the ability of the
Company to engage in any line of business; (v) Contracts that provide for the
indemnification by the Company of any Person or the assumption of any Tax,
environmental or other liability of any Person; (vi) any labor union agreement,
collective bargaining agreement or similar labor agreement; (vii) employment
agreements and similar Contracts which provide for an annual base compensation
in excess of 300,000 Bolivianos per year; (viii) any material agreements that
have not been entered into in the ordinary course of business; and
(ix) Contracts between or among the Company on the one hand and any Seller or
any Subsidiary of a Seller on the other hand.


(b)           Each Material Contract is valid and binding on the Company and, to
the Knowledge of the Company, the counterparties thereto, and is in full force
and effect.  The Company is not in breach of, or default under, any Material
Contract, and to the Knowledge of the Company neither are the counterparties
thereto, in each case, except for such breaches or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Complete and correct copies of each Material Contract
(including all written modifications, amendments and supplements thereto and
waivers thereunder) have been made available to the Buyer or will be made
available to the Buyer prior to the Closing.


Section 4.13           Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of the Company.


Section 4.14           Indebtedness.  Except for performance bonds supported by
the Manquiri Credit Agreement in an amount not to exceed $10,000,000 as of the
Closing Date and as set forth on Schedule 4.14 of the Company Disclosure
Schedules, there is no Indebtedness of the Company.


Section 4.15           Financial Statements; Undisclosed Liabilities.


(a)           Copies of the audited balance sheet of the Company as at September
30, 2016, and the related statements of income and cash flows of the Company
(the “Financial Statements”) and the unaudited consolidated balance sheet of the
Company as at September 30, 2017 (the “Balance Sheet”), and the related
statements of income and cash flows of the Company (the “Interim Financial
Statements”), are attached hereto as Schedule 4.15 of the Company Disclosure
Schedules.  Each of the Financial Statements and the Interim Financial
Statements are based on the books and records of the Company and fairly
presents, in all material respects, the financial position and results of
operations of the Company as at the respective dates thereof and for the
respective periods indicated therein and have been prepared in accordance with
Bolivian GAAP, except as otherwise noted therein and subject, in the case of the
Interim Financial Statements, to normal and recurring year-end adjustments and
the absence of notes.
 
18

--------------------------------------------------------------------------------

(b)           There are no debts or liabilities of the Company of a nature
required to be reflected on a balance sheet prepared in accordance with Bolivian
GAAP, other than any such debts or liabilities (i) reflected or reserved against
on the Interim Financial Statements, the Financial Statements or the notes
thereto, (ii) incurred since the date of the Balance Sheet in the ordinary
course of business of the Company, (iii) for Taxes, or (iv) that are not
individually or in the aggregate, material in amount.


Section 4.16           Title to and Sufficiency of Assets.  Except as set forth
on Schedule 4.16(a) of the Company Disclosure Schedules, the Company owns good
title to, or holds a valid leasehold interest in, all of the material real and
personal property, plant and equipment used regularly by it in the conduct of
its operations, free and clear of all Encumbrances, except for Permitted
Encumbrances.  The assets owned or leased by the Company are sufficient for the
continued conduct of the business of the Company after the Closing in
substantially the same manner as conducted prior to the Closing, except as set
forth on Schedule 4.16(b) of the Company Disclosure Schedules.


Section 4.17           Intellectual Property.  Schedule 4.17 of the Company
Disclosure Schedules sets forth a true and complete list of all patents and
patent applications, registered trademarks or service marks and applications to
register any trademarks or service marks, registered copyrights and applications
for registration of copyrights owned by the Company and used in the Company’s
businesses (the “Company IP”).  All required filings and fees related to the
Company IP have been timely filed with and paid to the applicable Governmental
Authorities and all such registrations are in good standing.  The Company has
made available to the Buyer true and complete copies of file histories,
documents, certificates, office actions, correspondence and other materials
related to all Company IP.  The Company is the sole and exclusive legal and
beneficial, and with respect to such registrations, record, owner of all right,
title and interest in and to the Company IP, and, to the Knowledge of the
Company, has the valid right to use all other Intellectual Property necessary
for the conduct of the Company’s current business or operations, in each case,
free and clear of Encumbrances other than Permitted Encumbrances.  The Company’s
rights in the Company IP are valid, subsisting and enforceable.  The Company has
taken reasonable steps to maintain the Company IP and to protect and preserve
the confidentiality of all material trade secrets owned by the Company.  To the
Knowledge of the Company, the conduct of the Company’s business and the
products, processes and services of the Company, do not infringe or
misappropriate the Intellectual Property or other rights of any Person.  There
are no Actions (including any oppositions, interferences or re-examinations)
settled, pending or to the Knowledge of the Company, threatened (including in
the form of offers to obtain a license): (i) against the Company alleging any
infringement, misappropriation, dilution or violation of the Intellectual
Property of any Person by the Company or (ii) by the Company alleging any
infringement, misappropriation, dilution or violation by any Person of the
Intellectual Property of the Company.
 
19

--------------------------------------------------------------------------------

Section 4.18           Insurance.  Schedule 4.18 of the Company Disclosure
Schedules sets forth a true and complete list of all insurance policies in force
with respect to the Company, (copies of which have been made available to the
Buyer) and, for each such policy, a description of the category of coverage,
policy amounts and limits, term of coverage, premium amounts and provider.  Such
insurance policies are in full force and effect as of the date hereof.  As of
the date hereof, the Company has not received any written notice of cancellation
of, premium increase with respect to, or alteration of coverage under, any of
such insurance policies.  All premiums due on such insurance policies have
either been paid or, if due and payable prior to Closing, will be paid prior to
Closing in accordance with the payment terms of each such insurance policy.  All
such insurance policies are valid and binding in accordance with their terms and
have not been subject to any lapse in coverage.  There are no claims related to
the business of the Company pending under any such insurance policies as to
which coverage has been questioned, denied or disputed or in respect of which
there is an outstanding reservation of rights.  The Company is not in material
default under any provision contained in any such insurance policy.  To the
Knowledge of the Company, the insurance policies are of the type and in the
amounts customarily carried by Persons conducting a business similar to the
Company and are sufficient for compliance with all applicable Laws and Material
Contracts to which the Company is a party or by which it is bound.


Section 4.19           Labor and Employment Matters.  All compensation,
including wages, commissions and bonuses, that were required to be paid to
employees, or independent contractors of the Company since October 1, 2015 have
been paid in full.  Except as set forth on Schedule 4.19 of the Company
Disclosure Schedules, the Company is not a party to any labor or collective
bargaining contract that pertains to employees of the Company.  There are no
pending or, to the Knowledge of the Company, threatened Actions concerning labor
matters with respect to the Company, except for such Actions that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company is, and since October 1, 2015, has been, in
compliance in all material respects with all applicable Laws pertaining to
employment and employment practices to the extent they relate to employees of
the Company.


Section 4.20           Employee Benefits.  Schedule 4.20 of the Company
Disclosure Schedules sets forth a list of all material Employee Plans.  All
material obligations of the Company under the Employee Plans have been satisfied
and there are no material defaults or violations by any other Person in respect
of the Employee Plans.  The Company is in compliance in all material respects
with all applicable Laws respecting employment and employment practices.  There
are no pending or, to the Knowledge of the Company, threatened Actions
concerning Employee Plans with respect to the Company.


Section 4.21           Accounts.  Schedule 4.21 of the Company Disclosure
Schedules sets forth a list of all bank accounts, deposit accounts, trading
accounts and related accounts of the Company and, for each such account, each
Person authorized to sign checks or initiate transactions.
 
20

--------------------------------------------------------------------------------

Section 4.22           Books and Records.  The books of account, minute books,
share record books and other records of the Company are complete and correct and
have been maintained in all material respects in accordance with the Bolivian
Commercial Code.  The minute books of the Company contain accurate and complete
records of all meetings held, and corporate action taken by, the Sellers as
shareholders and the Board of Directors of the Company.  At the Closing, all
such books will be in the possession of the Buyer.


Section 4.23           Exclusivity of Representations and Warranties.  Neither
the Company nor any of its Affiliates or Representatives is making any
representation or warranty on behalf of the Company of any kind or nature
whatsoever, oral or written, express or implied (including, but not limited to,
any relating to financial condition, results of operations, assets or
liabilities of the Company), except as expressly set forth in this Article IV,
and the Company hereby disclaims any such other representations or warranties.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER


The Buyer hereby represents and warrants to the Sellers and the Company as
follows:


Section 5.1             Organization.  The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Sweden and
has all necessary corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted.


Section 5.2             Authority.  The Buyer has the corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it will be a party, and to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by the Buyer of this Agreement
and each of the Ancillary Agreements to which it will be a party and the
consummation by the Buyer of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action.  This
Agreement has been duly executed and delivered by the Buyer and, assuming due
execution and delivery by each of the other parties hereto, constitutes the
legal, valid and binding obligation of the Buyer, enforceable against the Buyer
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).  Upon their execution,
each of the Ancillary Agreements to which the Buyer will be a party, will have
been duly executed and delivered by the Buyer and, assuming due execution and
delivery by each of the other parties thereto will constitute the legal, valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).
 
21

--------------------------------------------------------------------------------

Section 5.3             No Conflict; Required Filings and Consents.


(a)           The execution, delivery and performance by the Buyer of this
Agreement and each of the Ancillary Agreements to which the Buyer will be a
party and the consummation of the transactions contemplated hereby and thereby,
do not and will not:


(i)            conflict with or violate the certificate of incorporation or
bylaws of the Buyer;


(ii)           conflict with or violate any Law, or any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority,
applicable to the Buyer or by which any property or asset of the Buyer is bound
or affected; or


(iii)          conflict with, result in any breach of, constitute a default (or
an event that, with notice or lapse of time or both, would become a default)
under, or require any consent of any Person pursuant to, or result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel, any material contract or agreement to which the Buyer is a
party;


except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Buyer to perform their obligations hereunder or that arise as a
result of any facts or circumstances relating to the Sellers or any of their
Affiliates.


(b)           The Buyer is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Buyer of this Agreement and each of the Ancillary Agreements to which the Buyer
will be a party or the consummation of the transactions contemplated hereby or
thereby, except (i) for such filings as may be required by any applicable
federal or state securities or “blue sky” laws, (ii) where failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Buyer to
perform its obligations hereunder or (iii) as may be necessary as a result of
any facts or circumstances relating to the Sellers or any of their Affiliates.


Section 5.4             Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of the Buyer.


Section 5.5             Investment Intent.  The Buyer is acquiring the Shares
for its own account for investment purposes only and not with a view to any
public distribution thereof or with any intention of selling, distributing or
otherwise disposing of the Shares in a manner that would violate the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”).  The Buyer agrees that the Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and any applicable state
securities laws, except pursuant to an exemption from such registration under
the Securities Act and such laws.  The Buyer is able to bear the economic risk
of holding the Shares for an indefinite period (including total loss of its
investment), and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment.
 
22

--------------------------------------------------------------------------------

Section 5.6             Solvency.  Upon consummation of the transaction
contemplated hereby, the Buyer will not (a) be insolvent or left with
unreasonably small capital, (b) have incurred debts beyond its ability to pay
such debts as they mature, or (c) have liabilities in excess of the reasonable
market value of their assets.


Section 5.7             Buyer’s Investigation and Reliance.  None of the
Sellers, the Company nor any of their respective Affiliates or Representatives
have made any representation or warranty, express or implied, as to the accuracy
or completeness of any information concerning the Company contained herein or
made available in connection with the Buyer’s investigation of the Company,
except as expressly set forth in this Agreement, and the Sellers, the Company
and their respective Affiliates and Representatives expressly disclaim any and
all liability that may be based on such information or errors therein or
omissions therefrom.  The Buyer has not relied and is not relying on any
statement, representation or warranty, oral or written, express or implied, made
by any Seller, the Company, or any their respective Affiliates or
Representatives, except as expressly set forth in Article III, with respect to
representations made only by each of the Sellers as to itself, and Article IV,
with respect to representations made only by the Company as to itself.  None of
the Sellers, the Company or any of their respective Affiliates or
Representatives shall have or be subject to any liability to the Buyer or any
other Person resulting from the distribution to the Buyer, or the Buyer’s use
of, any information, documents or materials made available to the Buyer, whether
orally or in writing, in any confidential information memoranda, “data rooms,”
management presentations, due diligence discussions or in any other form in
expectation of, or in connection with, the transactions contemplated by this
Agreement.  None of the Sellers, the Company or any of their respective
Affiliates or Representatives is making, directly or indirectly, any
representation or warranty with respect to any estimates, projections or
forecasts involving the Company.  The Buyer acknowledges that the Buyer shall
acquire the Company on an “as is” and “where is” basis, except as otherwise
expressly set forth in Article IV.  The Buyer acknowledges and agrees that the
representations and warranties in Article III are the result of arms’ length
negotiations between sophisticated parties and such representations and
warranties are made, and the Buyer is relying on such representations and
warranties, solely for the purposes of (a) rights to indemnification under
Article IX, (b) Section 8.2(a) and (b) hereof and (c) Section 10.1 hereof.


Section 5.8             Exclusivity of Representations and Warranties.  Neither
the Buyer nor any of its Affiliates or Representatives is making any
representation or warranty on behalf of the Buyer of any kind or nature
whatsoever, oral or written, express or implied (including, but not limited to,
any relating to financial condition, results of operations, assets or
liabilities of the Buyer), except as expressly set forth in this Article V, and
the Buyer hereby disclaims any such other representations or warranties.
 
23

--------------------------------------------------------------------------------

ARTICLE VI
COVENANTS


Section 6.1             Conduct of the Company Prior to the Closing.  Except as
otherwise contemplated by this Agreement or as set forth on Schedule 6.1 of the
Company Disclosure Schedules, between the date of this Agreement and the Closing
Date, unless the Buyer shall otherwise provide its prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed), the
business of the Company shall be conducted only in the ordinary course of
business in all material respects.  Except as otherwise contemplated by this
Agreement or as set forth in Schedule 6.1 of the Company Disclosure Schedules,
between the date of this Agreement and the Closing Date, without the prior
consent of the Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed), the Company:


(a)            will not amend its articles of incorporation or bylaws or
equivalent organizational documents;


(b)           will not issue, sell, transfer, assign, pledge or otherwise
dispose of any shares of capital stock of the Company, or any options, warrants,
convertible securities or other rights of any kind to acquire any such shares or
equity interests or split, combine, reclassify or create a new class of shares
of capital stock;


(c)            will not declare, set aside, make or pay any non-cash dividend or
other distribution on or with respect to any of its capital stock or other
equity or ownership interest;


(d)           will not sell, lease, license or enter into or terminate any lease
of any Real Property or any Mineral Rights or any renewals thereof, other than
ordinary course renewals of Mineral Rights as required by current renewal dates;


(e)            will not acquire, directly or indirectly, in one transaction or a
series of related transactions, any corporation, partnership, limited liability
company, other business organization or division thereof or any assets other
than in the ordinary course of business, in each case that is material to the
Company;


(f)            will not adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation or recapitalization of the Company;


(g)           will not enter into any new line of business outside of its
existing business;


(h)           will not accelerate the collection of any accounts receivable or
delay the payment of any accounts payable, in each case in a manner, or to an
extent, outside of the ordinary course of business and inconsistent with best
practice;


(i)             will use reasonable efforts to preserve and maintain the
properties and assets owned, operated and used by the Company, subject to the
Company operating its business in the ordinary course;


(j)             will pay its debts, Taxes and other obligations in accordance
with past practice;
 
24

--------------------------------------------------------------------------------

(k)            will use reasonable efforts to defend and protect its properties
and assets from infringement or usurpation in accordance with past practice;


(l)             will perform all of its material obligations under all Material
Contracts relating to or affecting its properties, assets or business;


(m)           will maintain its books and records in accordance with past
practice;


(n)           will comply in all material respects with all applicable Laws; and


(o)           will not propose, authorize, agree, commit or otherwise become
obligated to do any of the foregoing.


Section 6.2             Covenants Regarding Information.


(a)            From the date hereof until the Closing Date, upon reasonable
notice, the Company shall afford the Buyer and its Representatives reasonable
access to the properties, offices, plants and other facilities, books and
records of the Company for any reasonable purpose related to this Agreement and
the transactions contemplated hereby; provided, that any such access shall be
conducted at the Buyer’s expense, during normal business hours, under the
supervision of the Company’s personnel and in such a manner as not unreasonably
to interfere with the normal operations of the Company.  Notwithstanding
anything to the contrary in this Agreement, upon notice to the Buyer thereof,
the Company shall not be required to provide access to any information to the
Buyer or its Representatives if the Company determines, in its reasonable
discretion, that (i) such access would jeopardize any attorney-client or other
legal privilege, (ii) such access would contravene any applicable Laws,
fiduciary duty or binding agreement entered into prior to the date hereof, (iii)
the information to be accessed is pertinent to any litigation in which the
Company or any of its Affiliates, on the one hand, and the Buyer or any of its
Affiliates, on the other hand, are adverse parties, (iv) the information to be
accessed should not be disclosed due to its competitively sensitive nature, or
(v) the information to be accessed relates to any consolidated, combined or
unitary Return filed by any of the Sellers, the Company or any of their
Affiliates or any of their respective predecessor entities.


(b)           In order to facilitate the resolution of any claims made against
or incurred by the Sellers (as it relates to the Company), for a period of seven
years after the Closing or, if shorter, the applicable period specified in the
Buyer’s document retention policy, the Buyer shall (i) retain the books and
records relating to the Company relating to periods prior to the Closing and
(ii) afford the Representatives of the Sellers reasonable access (including the
right to make, at the Seller’s expense, photocopies), during normal business
hours, to such books and records; provided, however, that the Buyer shall notify
the Sellers in writing at least 30 days in advance of destroying any such books
and records prior to the seventh anniversary of the Closing Date in order to
provide the Sellers the opportunity to copy such books and records in accordance
with this Section 6.2.


Section 6.3             Notification of Certain Matters.  Until the Closing,
each party hereto shall promptly notify the other parties in writing of: (a) any
fact, change, condition, circumstance or occurrence or nonoccurrence of any
event of which it is aware that will or is reasonably likely to (i) result in
any of the conditions set forth in Article VIII of this Agreement becoming
incapable of being satisfied, (ii) result in a Material Adverse Effect, or (iii)
result in any representation or warranty made by such party hereunder not being
true and correct; (b) any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement; (c) any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; and (d) any Actions commenced or
threatened against, relating to or involving such party.  A party’s receipt of
any such information shall not operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by any party in this
Agreement and shall not be deemed to amend or supplement any Disclosure
Schedules delivered in connection with this Agreement.
 
25

--------------------------------------------------------------------------------

Section 6.4             Intercompany Arrangements.  Except as otherwise
contemplated by this Agreement or the Ancillary Agreements, all intercompany and
intracompany accounts, indebtedness, transactions or contracts between Coeur and
its Subsidiaries, on the one hand, and the Company, on the other hand, shall be
cancelled and/or settled without the need for any further documentation,
immediately prior to the Closing.


Section 6.5             Confidentiality.  Each of the parties shall hold, and
shall cause its Representatives to hold, in confidence all documents and
information furnished to it by or on behalf of the other parties in connection
with the transactions contemplated hereby pursuant to the terms of the
confidentiality agreement dated November 23, 2017 between Minas Santa María de
Moris S.A. de C.V. and Coeur and the Joinder thereto dated December 22, 2017
(the “Confidentiality Agreement”), which shall continue in full force and effect
until the Closing Date, at which time such Confidentiality Agreement and the
obligations of the parties under this Section 6.5 shall terminate; provided,
that after the Closing Date, the Confidentiality Agreement shall terminate only
in respect of that portion of the Confidential Information (as defined in the
Confidentiality Agreement) exclusively relating to the transactions contemplated
by this Agreement.  If for any reason this Agreement is terminated prior to the
Closing Date, the Confidentiality Agreement shall nonetheless continue in full
force and effect in accordance with its terms.


Section 6.6             Consents and Filings; Further Assurances.


(a)            Each of the parties shall use all commercially reasonable efforts
to take, or cause to be taken, all appropriate action to do, or cause to be
done, all things necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement and the Ancillary Agreements as promptly as practicable, including to
(i) obtain from Governmental Authorities and any other Persons all consents,
approvals, authorizations, qualifications and orders as are necessary for the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements and (ii) make all necessary filings and any other required
submissions with respect to this Agreement and each Ancillary Agreement, as the
case may be, as required under applicable Law.
 
26

--------------------------------------------------------------------------------

(b)           Each of the parties shall promptly notify the other parties of any
communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other parties to review in advance any proposed communication by such
party to any Governmental Authority.  No party to this Agreement shall agree to
participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry unless it consults with the other
parties in advance and, to the extent permitted by such Governmental Authority,
gives the other parties the opportunity to attend and participate at such
meeting.  Subject to the Confidentiality Agreement, the parties will coordinate
and cooperate fully with each other in exchanging such information and providing
such assistance as the other parties may reasonably request in connection with
the foregoing.  Subject to the Confidentiality Agreement, the parties will
provide each other with copies of all correspondence, filings or communications
between them or any of their Representatives, on the one hand, and any
Governmental Authority or members of its staff, on the other hand, with respect
to this Agreement and the transactions contemplated hereby.


Section 6.7             Public Announcements.  The parties shall consult with
each other before issuing any press release or otherwise making any public
statements with respect to this Agreement or the transactions contemplated
hereby, and none of the parties shall issue any press release or make any public
statement prior to obtaining the other parties’ written approval, which approval
shall not be unreasonably withheld, except that no such approval shall be
necessary to the extent disclosure may be required by applicable Law or any
listing agreement of Coeur.


Section 6.8             Directors’ and Officers’ Indemnification.


(a)            The Buyer agrees that all rights to indemnification or
exculpation now existing in favor of the directors, officers, employees and
agents of the Company, as provided in the Company’s certificate of
incorporation, bylaws or other similar governing documents, shall survive the
Closing and shall continue in full force and effect for a period of not less
than six years and that the Company will perform and discharge the obligations
to provide such indemnity and exculpation after the Closing; provided, however,
that all rights to indemnification and exculpation in respect of any Action
arising out of or relating to matters existing or occurring at or prior to the
Closing Date and asserted or made within such six-year period shall continue
until the final disposition of such Action; provided, further, that all rights
to indemnification are subject to and conditioned on the parties claiming such
indemnification using their reasonable efforts to seek full recovery under all
insurance policies covering any such matter to the same extent as they would if
such matter were not subject to indemnification as provided in the Company’s
certificate of incorporation, bylaws or other similar governing documents.  From
and after the Closing, the Buyer shall not, and shall cause each of its
Subsidiaries and Affiliates (including the Company) not to, amend, repeal or
otherwise modify the indemnification provisions of the Company’s certificate of
incorporation, bylaws or other similar governing documents as in effect at the
Closing in any manner that would adversely affect the rights thereunder of
individuals who at the Closing were directors, officers, employees, or agents of
the Company.


(b)           In the event Buyer, the Company or any of their respective
successors or assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then and in either such case, Buyer shall
make proper provision so that the successors and assigns of Buyer or the
Company, as the case may be, shall assume the obligations set forth in this
Section 6.8.
 
27

--------------------------------------------------------------------------------

(c)            The provisions of this Section 6.8 shall survive the consummation
of the Closing and continue for the periods specified herein.  This Section 6.8
is intended to benefit the directors, officers, employees and agents of the
Company and any other Person or entity (and their respective heirs, successors
and assigns) referenced in this Section 6.8 or indemnified hereunder, each of
whom may enforce the provisions of this Section 6.8 (whether or not parties to
this Agreement).  Each of the Persons referenced in the immediately preceding
sentence are intended to be third party beneficiaries of this Section 6.8.


(d)           Prior to the Closing, Coeur shall procure the provision of a
three-year officers’ and directors’ liability tail insurance policy in respect
of acts or omissions occurring prior to the Closing Date covering each of the
Company’s directors and officers currently covered by Coeur’s directors’ and
officers’ liability insurance policy on terms with respect to coverage and in
amounts not materially less favorable than those of such policy in effect on the
date hereof.


Section 6.9             Cash Amount.


(a)           At least two days prior to the Closing Date, Coeur shall deliver
to the Buyer a good faith estimate (the “Pre-Closing Cash Certificate”) of the
amount of Cash of the Company as of the earlier of (x) the close of business on
January 31, 2018 and (y) the Closing (the “Cash Date”).


(b)           As soon as reasonably practicable and in no event later than 20
days following the Closing, Buyer shall deliver a certificate from its chief
financial officer to Coeur setting forth in reasonable detail, and certifying
to, the amount of Cash of the Company at the Cash Date (the “Post-Closing Cash
Certificate”).  If the amount of Cash set forth in the Post-Closing Cash
Certificate exceeds the amount of Cash set forth in the Pre-Closing Cash
Certificate, such excess amount shall be apportioned and added to the principal
amount of the Notes and paid to the Sellers together with the Buyer’s repayment
of the Notes.  If the amount of Cash set forth in the Pre-Closing Cash
Certificate exceeds the amount of Cash set forth in the Post-Closing Cash
Certificate, then such excess amount shall be apportioned and deducted from the
principal amount of the Notes.  The parties agree to take all action reasonably
necessary to promptly effectuate any such change to the principal amount of the
Notes, including making appropriate adjustments to the amount of the monthly
installment payments of the Notes.


(c)          The Buyer and the Company will provide Coeur and its
Representatives (at Coeur’s own expense) reasonable access, during normal
business hours and upon reasonable prior notice, to the personnel, books and
records of the Company and to any other information reasonably requested for
purposes of reviewing the amounts and calculations set forth in the Post-Closing
Cash Certificate.  The Buyer and the Company shall authorize its accountants to
disclose work papers generated by such accountants in connection with preparing
and reviewing the amounts set forth in the Post-Closing Cash Certificate;
provided, that such accountants shall not be obligated to make any work papers
available except in accordance with such accountants’ disclosure procedures and
then only after Coeur has signed an agreement relating to access to such work
papers in form and substance acceptable to such accountant.
 
28

--------------------------------------------------------------------------------

(d)           Between the Cash Date and the Closing Date (if applicable), the
Company shall not pay any (i) dividend or distribution of profits to the Sellers
or (ii) management fees, advisory fees or similar service fees to the Sellers. 
In the event any such payments are made between the Cash Date and the Closing
Date, the parties agree to appropriately adjust the principal amount of the
Notes.


Section 6.10           VAT Refund.


(a)            Following the Closing, Buyer agrees to use reasonable best
efforts, diligently pursue and to take any action permissible to collect any VAT
refund or credit from a Governmental Authority with respect to the Company for
any period (or portion thereof) ending on or before the Closing Date (each, a
“VAT Refund” and collectively, the “VAT Refunds”).  Promptly, and no later 15
Business Days following receipt by Buyer or any of its Subsidiaries (including
the Company) or Affiliates of any such VAT Refund, Buyer shall deliver to Coeur
by wire transfer of immediately available funds, the amount of such VAT Refund
net of (i) any applicable withholding Taxes, financial transaction Taxes and
similar Taxes, (ii) any applicable commissions to the Bolivian Central Bank and
similar commissions, (iii) any discounts incurred to exchange any VAT credit or
certificate into immediately available funds, and (iv) the reasonable and
documented out-of-pocket fees and expenses incurred by Buyer and its
Subsidiaries to pursue such VAT Refund (not to exceed the amount of the VAT
Refund) (each, a “VAT Payment Amount” and collectively, the “VAT Payment
Amounts”); provided, that the Buyer shall use commercially reasonable efforts
to, and to cause the Company to, maintain the Company’s bank accounts in the
United States and to pay any VAT Payment Amount from such accounts in the United
States.  Prior to incurring any third-party expenses Buyer shall confer with
Coeur to ensure such expense would be deducted from any VAT Refund or, in the
sole discretion of Buyer, to require Coeur to pay such third-party expenses as
incurred, and in either case provide Coeur the ability to retain any alternative
third-party at its own expense.  Prior to paying any VAT Payment Amount to
Coeur, Buyer shall deliver a certificate from its chief financial officer,
certifying to such VAT Payment Amount and providing reasonable detail regarding
the calculation thereof, including the fees and expenses incurred to pursue the
related VAT Refund.


(b)           At any time following Closing, Coeur shall have the right to
assume, at its own expense, the obligation to pursue any or all VAT Refunds.  In
the event Coeur assumes such obligation, the Buyer and the Company shall assist
and cooperate fully with Coeur.  Such assistance and cooperation shall include
providing reasonable access to and copies of information, records and documents
relating to such matters and furnishing employees to assist in the matter.


Section 6.11           Company Shareholders Meeting.  Immediately following the
Closing, the Buyer shall hold a shareholders meeting of the Company appointing a
new board of directors and retaining Humberto Rada as director and “sindico” of
the Company and electing new officers of the Company and approving the past
functions of the directors, “sindicos” and officers of the Company.
 
29

--------------------------------------------------------------------------------

Section 6.12           Reclamation Guaranty.


(a)            If, following Closing and prior to the one year anniversary of
the Closing Date, the Company permanently ceases all operating activities with
respect to the San Bartolomé Project and the Company incurs expenses in
connection with fulfilling its legally required mine reclamation
responsibilities as a result of such cessation of operating activities then
Coeur shall pay 50% of such reclamation expenses, with Coeur’s aggregate
obligation hereunder not to exceed $9.1 million (the “Seller Reclamation
Amount”); provided, that any such cessation of operating activities shall be
effected in accordance in all material respects with the Mine Closure Plan
contained in the Environmental License for the San Bartolomé Project, as the
same may be amended from time to time, and otherwise in compliance with all
applicable requirements of any Governmental Authority and Coeur’s payment
obligations hereunder shall exclude any expenses incurred in excess of those
that would have been incurred in connection with reclamation effected in
compliance with (and not in excess of those required by) such Mine Closure Plan
or applicable Governmental Authority requirements.  Coeur shall make any such
reclamation payments within ten Business Days following receipt of a certificate
from the chief financial officer of the Buyer setting forth in reasonable detail
(including attaching receipts), and certifying to, the amount of such expenses. 
Upon request from Coeur, the Buyer shall provide Coeur with reasonably requested
additional documentation and information to verify the amount and validity of
the expenses to be paid pursuant to this Section 6.12(a).  The Buyer shall
notify Coeur in writing and at least 30 days prior to taking action in
connection with the cessation of operating activities.  Following receipt of
such notice Coeur may elect to be consulted by Buyer and the Company in regards
to all planned or potential reclamation activities.  The Buyer agrees that in no
event shall Coeur or its Subsidiaries or Affiliates be responsible for any
amounts in connection with the cessation of operating activities with respect to
the San Bartolomé Project in excess of the Seller Reclamation Amount.  The Buyer
and the Company shall use commercially reasonable efforts to minimize such
expenses and not incur expenses beyond those reasonably required to meet the
legal requirements in connection with the closing and decommissioning of the San
Bartolomé Project; provided, that any noncompliance with the foregoing shall
relieve Coeur of its payment obligations only with respect to those expenses
arising from such noncompliance.


(b)           If, following Coeur’s payment of any such reclamation amount, the
Buyer and/or the Company, restart operation of the San Bartolomé Project, the
Buyer shall promptly pay to Coeur, or provide for payment in a manner acceptable
to Coeur in its reasonable discretion, by wire transfer of immediately available
funds, the aggregate amount paid by Coeur pursuant to clause (a) above.


(c)            Notwithstanding anything to the contrary contained herein,
Coeur’s obligation to make any payments pursuant to clause (a) above shall (i)
automatically terminate and no longer be of any force or effect immediately upon
any of the Buyer’s or the Company’s breach of any of its obligations under any
of the Notes or the Guaranty Agreement, respectively, that remains uncured for a
period of 30 days, including any failure to make any payments thereunder when
required and (ii) not exceed the aggregate amount, as adjusted from time to
time, that has actually been paid to the Sellers pursuant to the Notes (it being
understood that in no event shall Coeur may any payments pursuant to this
Section 6.12 in excess of the Seller Reclamation Amount).
 
30

--------------------------------------------------------------------------------

(d)           Any payment made pursuant to this Section 6.12 shall be treated by
the parties hereto, to the extent permitted by Law, for applicable Tax purposes,
as an adjustment to the consideration paid or received by such party, as
applicable, in connection with the transactions contemplated by this Agreement.


Section 6.13           Manquiri Credit Agreement Guaranty.


(a)            Following the Closing, the parties agree that the Buyer may seek
to extend the term of the Manquiri Credit Agreement or enter into a new line of
credit following termination of the Manquiri Credit Agreement (each, a “Manquiri
Refinancing”).  In the event that the lender under such credit facility requires
a guaranty from Coeur (a “Credit Agreement Guaranty”), Coeur agrees to cooperate
with the Buyer in connection with such request and provide such guaranty on
commercially reasonable terms but in any event with such guaranty terminating
and no longer being in effect on the one year anniversary of the Closing Date;
provided, that the Company was in compliance in all material respects, as of the
date of such extension of the Manquiri Credit Agreement or entry into the new
line of credit, with the terms of the Manquiri Credit Agreement; provided,
further, that Coeur shall have no obligation to guarantee any Manquiri
Refinancing if an “Event of Default” under and as defined in any Note or the
Guaranty Agreement has occurred and is continuing on the date of such Manquiri
Refinancing.  For the avoidance of doubt, the cost of any such Manquiri
Refinancing are obligations of the Buyer and the Company and not Coeur or any of
the Sellers.


(b)           The Buyer agrees that following the Closing, if and to the extent
Coeur provides a guaranty as described above, then until the termination of
Coeur’s guaranty obligations that shall not extend past the one-year anniversary
of the Closing Date, the Buyer agrees to, and shall cause the Company to (i)
comply in all material respects with the terms of, and avoid any default under
the Manquiri Credit Agreement, including any extension thereof and any new
credit agreement entered into, including seeking modifications to the applicable
credit agreement to avoid any such default, (ii) except as specifically
contemplated by this Agreement or the Ancillary Agreements or as set forth on
Exhibit D, not declare or pay any dividends or return any capital to
shareholders of the Company and (iii) maintain a liquidity ratio of the Company
equal to at least 2:1 whereby the Company has unrestricted Cash equal to at
least two times the amounts drawn under the Manquiri Credit Agreement, including
for periods after any Manquiri Refinancing.  Prior to the Closing, the Buyer
agrees to take into account and consider in good faith any proposals from the
Sellers to update Exhibit D and the parties agree that Exhibit D may be amended
if mutually agreed.


(c)            Notwithstanding anything to the contrary contained herein, (x)
the Credit Agreement Guaranty and Coeur’s obligations pursuant to clause (a)
above shall (i) automatically terminate and no longer be of any force or effect
immediately upon any of the Buyer’s or the Company’s breach of any of its
obligations under any of the Notes or the Guaranty Agreement, respectively, that
remains uncured for a period of 30 days, including any failure to make any
payments thereunder when required and (ii) not exceed the aggregate amount, as
adjusted from time to time, that has actually been paid to the Sellers pursuant
to the Notes as of the date any payment is required by Coeur under a Credit
Agreement Guaranty, and (y) upon any payment by Coeur in respect of a Credit
Agreement Guaranty, the Buyer shall reimburse Coeur for the amount of such
payment, plus any reasonable expenses incurred by Coeur in connection therewith,
either promptly in cash or by issuing a promissory note to Coeur with a tenor of
one year and an interest rate of 5.0% per annum and otherwise on terms
reasonably acceptable to Coeur and the Buyer.
 
31

--------------------------------------------------------------------------------

(d)           Any payment made pursuant to this Section 6.13 shall be treated by
the parties hereto, to the extent permitted by Law, for applicable Tax purposes,
as an adjustment to the consideration paid or received by such party, as
applicable, in connection with the transactions contemplated by this Agreement.


Section 6.14           Transition Services.  For a period of one year commencing
on the Closing Date and terminating on the one-year anniversary thereof, Coeur
covenants to provide, or cause to be provided, to the Buyer, at no cost to the
Buyer, on a good faith basis using commercially reasonable efforts, reasonable
technical consultation services relating to the San Bartolomé Project, which may
include temporary secondments in Coeur’s reasonable discretion; provided, that
notwithstanding the foregoing, such secondments shall be at the Buyer’s
expense.  Subject to the foregoing, Coeur shall have the right, in its
reasonable discretion, to (i) designate which personnel it will assign to
perform such technical consultation services and (ii) remove and replace such
personnel at any time.  In no event shall this covenant be construed to obligate
Coeur to (x) maintain the employment of any specific employee or acquire any
additional equipment, software or other resources or (y) provide any technical
consultation services if the provision of such services may violate any Laws or
any agreement or license to which Coeur or an Affiliate of Coeur is subject.  No
right, title or interest in or to any intellectual property right of any party
hereto shall be affected, transferred or licensed by virtue of this covenant.


Section 6.15           Exclusivity.


(a)            Prior to the Closing, the Sellers shall not, and shall not
authorize or permit any of their Affiliates (including the Company) or any of
its or their Representatives to, directly or indirectly, (i) encourage, solicit,
initiate, facilitate or continue inquiries regarding an Acquisition Proposal;
(ii) enter into discussions or negotiations with, or provide any information to,
any Person concerning a possible Acquisition Proposal; or (iii) enter into any
agreements or other instruments (whether or not binding) regarding an
Acquisition Proposal.  The Sellers shall immediately cease and cause to be
terminated, and shall cause its Affiliates (including the Company) and all of
its and their Representatives to immediately cease and cause to be terminated,
all existing discussions or negotiations with any Persons conducted heretofore
with respect to, or that could lead to, an Acquisition Proposal.  For purposes
hereof, “Acquisition Proposal” shall mean any inquiry, proposal or offer from
any Person (other than the Buyer or any of its Affiliates) concerning (i) a
merger, consolidation, liquidation, recapitalization, share exchange or other
business combination transaction involving the Company; (ii) the issuance or
acquisition of shares of capital stock or other equity securities of the
Company; or (iii) the sale, lease, exchange or other disposition of any
significant portion of the Company’s properties or assets.


(b)           The Sellers agree that the rights and remedies for noncompliance
with this Section 6.15 shall include having such provision specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach shall cause irreparable injury to the Buyer
and that money damages would not provide an adequate remedy to the Buyer.
 
32

--------------------------------------------------------------------------------

Section 6.16           Performance Bonds; Amendment to Manquiri Credit
Agreement.  No later than 120 days after the Closing Date, Coeur shall post a
letter of credit or other form of credit support for existing and future
performance bonds required to obtain VAT Refunds, and Coeur and the Company
shall use their commercially reasonable efforts to cause Banco BISA S.A. to
accept such letter of credit or other credit support.  Following the date of
this Agreement, Coeur, the Company and the Buyer shall use their commercially
reasonable efforts to (x) cause Banco BISA S.A. and the Company, and the other
parties thereto if any, to amend, modify, or revise Section 3.9.3(e) of the
Manquiri Credit Agreement or provide or obtain (as applicable) a waiver
thereunder if and to the extent necessary for Buyer to satisfy its obligations
to the Sellers under the Notes and (y) for 30 days following Closing, work
together to effect a mutually acceptable alternative structure in connection
with Buyer’s obligations under the Notes.  Following the completion of the
30-day period described in clause (y) of the foregoing sentence, at the Sellers’
request, Buyer shall cause the Company to pay the Sellers directly either under
the Guaranty Agreement or otherwise in satisfaction of the Buyer’s obligations
under the Notes.


Section 6.17           Short-Form Agreement; Translation.  Following the date
hereof and prior to the Closing, the parties agree to work together to prepare a
short-form version of this Agreement in Spanish; provided, that regardless of
any such creation of such short-form version of this Agreement, this English
language version shall prevail and shall govern in case of any differences or
alleged differences, and shall not affect the rights or obligations of the
parties hereof, nor the interpretation of this Agreement.  The Buyer’s counsel
will prepare the first draft of such short-form version of this Agreement.  The
third-party costs (other than attorneys fees) associated with preparing such
short-form version of this Agreement shall be paid 50% by the Buyer and 50% by
Coeur; provided, that in no event shall the Sellers’ aggregate expenses
(including reasonable attorney’s fees) in connection with the short-form version
of this Agreement exceed $2,500.


Section 6.18           Nominee Shareholders.  As soon as practicable after the
date of this Agreement, but in no event later than February 28, 2018 (such
period, the “Designation Period”), the Buyer will designate two Subsidiaries or
Affiliates of the Buyer or other Persons selected by the Buyer to receive a de
minimis portion of the Shares at the Closing (the “Nominee Shareholders”).  The
Buyer agrees to select Nominee Shareholders that do not have any adverse impact
on the Sellers.


Section 6.19           Update of Disclosure Schedules.  As soon as reasonably
practicable following the date hereof, the Sellers and the Company shall deliver
to Buyer a supplement or update to Schedule 4.12(a)(v), Schedule 4.12(a)(vii)
and Schedule 4.21 of the Company Disclosure Schedules and the matters contained
in such supplement or update shall be deemed to amend this Agreement and the
Company Disclosure Schedules effective as of the date of this Agreement for all
purposes hereunder.
 
33

--------------------------------------------------------------------------------

ARTICLE VII
TAX MATTERS


Section 7.1             Preparation and Filing of Returns.


(a)            Coeur shall prepare and, with the Buyer’s cooperation, timely
file, or cause to be prepared and timely filed, all Returns that are required to
be filed after the Closing Date by or with respect to the Company for all
Pre-Closing Tax Periods.  The Buyer shall prepare and file, or cause to be
prepared and filed, all Returns that are required to be filed after the Closing
Date by or with respect to the Company for all Straddle Periods, and Coeur shall
cooperate with the Buyer in the preparation of all such Returns.


(b)           Each Return contemplated by Section 7.1(a) shall be prepared
consistent with the past practice of the Company, except as otherwise required
by applicable Law.  At least sixty days prior to the date on which any such
Return prepared by a party hereto is to be filed, such party shall provide to
the opposite party drafts of such Return.  Such opposite party shall have the
right to review, provide comments on, and approve each such Return, and the
preparing party shall accept the opposite party’s reasonable comments thereon
and make the related changes before finalizing and filing such Returns.  The
parties acknowledge that the time periods set out above may be inappropriate for
certain Returns having regard to the date on which each such Return is to be
filed.  In such cases, the parties shall, acting reasonably, adopt appropriate
periods for complying with this Section 7.1.


Section 7.2             Cooperation of Tax Matters.  Coeur and the Buyer, and
their respective Affiliates, shall cooperate in (i) the preparation and filing
of any Returns of the Company for Pre-Closing Tax Periods or Straddle Periods
and (ii) the conduct of any Tax audit, Tax contest, or similar proceeding of the
Company, as reasonably requested by the other party.  Such cooperation shall
include, but not be limited to, the retention and (upon the other parties’
request) the provision of records and information that are reasonably relevant
to any such matter and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder.


Section 7.3             Transfer Taxes.  All transfer, documentary, sales, use,
stamp, recording, property, registration and similar Taxes, and all conveyance
fees, recording charges and other charges and fees (including any penalties and
interest) incurred in connection with consummation of the transactions
contemplated by this Agreement (“Transfer Taxes”) shall be paid 50% by the Buyer
and 50% by Coeur.  All Returns and other documentation with respect to Transfer
Taxes shall be prepared and filed by the party customarily responsible for
filing such Returns.


Section 7.4             Amended Returns.  After the Closing Date, the Company
will not amend any Return filed either before the Closing Date or pursuant to
Section 7.4 without the consent of Coeur, which consent shall not be
unreasonably withheld, conditioned, or delayed.
 
34

--------------------------------------------------------------------------------

ARTICLE VIII
CONDITIONS TO CLOSING


Section 8.1             Conditions to Obligations of the Sellers and the
Company.  The obligations of the Sellers and the Company to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment,
at or prior to the Closing, of each of the following conditions, any of which
may be waived in writing by Coeur in its sole discretion:


(a)            (i) The representations and warranties of the Buyer contained in
Section 5.2, Section 5.4 and Section 5.5 shall be true and correct in all
respects both when made and as of the Closing Date, or in the case of
representations and warranties that are made as of a specified date, such
representations and warranties shall be true and correct as of such specified
date and (ii) all other representations and warranties of the Buyer contained in
Article V shall be true and correct as of the date of this Agreement and as of
the Closing Date, or in the case of representations and warranties made as of a
specified date, such representations and warranties shall be true and correct as
of such specified date, except where the failure to be so true and correct
(without giving effect to any limitation or qualification as to “materiality”
(including the word “material”) or “Material Adverse Effect” set forth therein)
would not, individually or in the aggregate, have or reasonably be expected to
have a Buyer Material Adverse Effect.


(b)           The Buyer shall have performed in all material respects all
obligations and agreements and complied with all covenants and conditions
required by this Agreement to be performed or complied with by it prior to or at
the Closing.


(c)            Coeur shall have received from the Buyer a certificate to the
effect set forth in clauses (a) and (b) above, signed by a duly authorized
officer thereof.


(d)           There shall not be in force any order, judgment, injunction,
decree or ruling by or before any Governmental Authority of competent
jurisdiction restraining, enjoining, prohibiting, invalidating or otherwise
preventing the consummation of the transactions contemplated hereby.


Section 8.2             Conditions to Obligations of the Buyer.  The obligations
of the Buyer to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which may be waived in writing by the Buyer in its
sole discretion:


(a)            (i) The representations and warranties of the Sellers contained
in Section 3.2, Section 3.4 and Section 3.5 shall be true and correct in all
respects both when made and as of the Closing Date, or in the case of
representations and warranties that are made as of a specified date, such
representations and warranties shall be true and correct as of such specified
date and (ii) all other representations and warranties of each Seller contained
in Article III shall be true and correct as of the date of this Agreement and as
of the Closing Date, or in the case of representations and warranties made as of
a specified date, such representations and warranties shall be true and correct
as of such specified date, except where the failure to be so true and correct
(without giving effect to any limitation or qualification as to “materiality”
(including the word “material”) or “Material Adverse Effect” set forth therein)
would not, individually or in the aggregate, have or reasonably be expected to
have a Seller Material Adverse Effect.
 
35

--------------------------------------------------------------------------------

(b)           (i) The representations and warranties of the Company contained in
Section 4.2, Section 4.4(a) and Section 4.13 shall be true and correct in all
respects (except in the case of Section 4.4(a) for de minimis inaccuracies) both
when made and as of the Closing Date, or in the case of representations and
warranties that are made as of a specified date, such representations and
warranties shall be true and correct as of such specified date (except in the
case of Section 4.4(a) for de minimis inaccuracies) and (ii) all other
representations and warranties of the Company contained in Article IV shall be
true and correct as of the date of this Agreement and as of the Closing Date, or
in the case of representations and warranties made as of a specified date, such
representations and warranties shall be true and correct as of such specified
date, except where the failure to be so true and correct (without giving effect
to any limitation or qualification as to “materiality” (including the word
“material”) or “Material Adverse Effect” set forth therein) would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.


(c)            Each of the Sellers shall have performed in all material respects
all obligations and agreements and complied with all covenants and conditions
required by this Agreement to be performed or complied with by it prior to or at
the Closing.


(d)           The Company shall have performed in all material respects all
obligations and agreements and complied with all covenants and conditions
required by this Agreement to be performed or complied with by it prior to or at
the Closing.


(e)            The Buyer shall have received from Coeur a certificate to the
effect set forth clauses (a) and (c) above, signed by a duly authorized officer
thereof.


(f)            The Buyer shall have received from the Company a certificate to
the effect set forth clauses (b) and (d) above, signed by a duly authorized
officer thereof.


(g)           There shall not be in force any order, judgment, injunction,
decree or ruling by or before any Governmental Authority of competent
jurisdiction restraining, enjoining, prohibiting, invalidating or otherwise
preventing the consummation of the transactions contemplated hereby.


(h)           The parties shall have obtained from any Governmental Authorities
and any other Persons all consents, approvals, authorizations, qualifications
and orders as are set forth on Schedule 8.2(h) of the Company Disclosure
Schedules, in form and substance reasonably satisfactory to the Buyer.


(i)            The pledge of the Company’s shares pursuant to the Coeur Credit
Agreement shall have been released and evidence of such release provided to the
Buyer.


(j)            From the date of this Agreement through the Closing Date, there
shall not have occurred any Material Adverse Effect.


(k)           The earlier to occur of (i) the Buyer’s designation of the Nominee
Shareholders or (ii) the expiration of the Designation Period; provided, that if
the Closing shall be delayed beyond the date on which it would otherwise have
been required to occur pursuant to the terms hereof because of the failure of
the condition in this clause (k) to be satisfied (such date on which the Closing
would have otherwise occurred, the “Conditions Satisfied Date”), then for all
purposes of this Agreement all of the conditions in this Section 8.2 other than
this clause (k) (and other than those conditions as may, by their terms, only be
satisfied at the Closing or on the Closing Date, but subject to the satisfaction
or waiver thereof) shall be deemed satisfied on and after such Conditions
Satisfied Date.
 
36

--------------------------------------------------------------------------------

ARTICLE IX
INDEMNIFICATION


Section 9.1             Survival of Representations, Warranties and Covenants.


(a)            The representations and warranties of the Sellers, the Company
and the Buyer contained in Article III, Article IV and Article V, respectively,
shall survive the Closing for a period of 18 months after the Closing Date;
provided, that the representations and warranties set forth in (i) Section 3.1,
Section 3.2, Section 3.4, Section 3.5, Section 4.1, Section 4.2, Section 4.4(a)
and Section 4.13 (the “Company/Seller Fundamental Representations”) and
(ii) Section 5.1, Section 5.2, Section 5.4 and Section 5.5 (the “Buyer
Fundamental Representations”) shall survive until the date that is five years
after the Closing Date; provided, further, that (x) the representations and
warranties set forth in Section 4.10 shall survive until the expiration of the
applicable statute of limitations, (y) the representations and warranties set
forth in Section 4.11 shall survive until the date that is three years after the
Closing Date and (z) the Specified Litigation Matters (as defined below) shall
survive until the date that is five years after the Closing Date.


(b)           The covenants and agreements of the parties contained herein shall
terminate on the Closing Date, except for those covenants and agreements that by
their terms contemplate performance in whole or in part after the Closing, which
shall survive until fully performed in accordance with their respective terms.


(c)           The survival periods set forth in Sections 9.1(a) and (b) are in
lieu of, and the parties expressly waive, any otherwise applicable statute of
limitations, whether arising at law or in equity.  No claim for breach of any
representation, warranty, covenant or agreement may be brought more than 30 days
after expiration of the survival periods set forth in Sections 9.1(a) and (b).


Section 9.2             Indemnification by Coeur.  From and after the Closing,
Coeur shall indemnify and hold harmless the Buyer, its Affiliates, and their
respective officers, directors, employees and agents (collectively, the “Buyer
Indemnified Parties”) from and against any Losses to the extent arising out of
or resulting from:


(a)           any breach of any representation or warranty made by the Sellers
or the Company contained in Article III or Article IV, respectively;


(b)           Item 2 and Item 3 on Schedule 4.8 of the Company Disclosure
Schedules (the “Specified Litigation Matters”);


(c)           any breach or non-fulfillment of any covenant, obligation or
agreement of the Sellers contained in this Agreement requiring performance by
the Sellers after the Closing; and
 
37

--------------------------------------------------------------------------------

(d)           any Pre-Closing Taxes of the Company, including, without
limitation, the Specified Tax Matters.


Section 9.3             Indemnification by the Buyer.  From and after the
Closing, the Buyer shall indemnify and hold harmless the Sellers, their
Affiliates, and their respective officers, directors, employees and agents
(collectively, the “Seller Indemnified Parties”) from and against any and all
Losses to the extent arising out of or resulting from:


(a)           any breach of any representation or warranty made by the Buyer
contained in Article V; and


(b)           any breach or non-fulfillment of any covenant, obligation or
agreement of the Buyer or the Company contained this Agreement requiring
performance by the Buyer or the Company after the Closing.


Section 9.4             Procedures.


(a)            In order for a Buyer Indemnified Party or Seller Indemnified
Party (the “Indemnified Party”) to be entitled to any indemnification provided
for under this Agreement as a result of a Loss or a claim or demand made by any
Person who is not a party to this Agreement, or an Affiliate of a party to this
Agreement or a Representative of the foregoing, against the Indemnified Party (a
“Third Party Claim”), such Indemnified Party shall deliver notice thereof to the
party against whom indemnity is sought (the “Indemnifying Party”) promptly after
receipt by such Indemnified Party of written notice of the Third Party Claim,
describing in reasonable detail (i) the facts giving rise to any claim for
indemnification hereunder, (ii) the amount or method of computation of the
amount of such claim, (iii) each individual item of Loss included in the amount
so stated, to the extent known, (iv) the date such item was paid or properly
accrued, and (v) the nature of the breach of representation, warranty, covenant
or agreement with respect to which such Indemnified Party claims to be entitled
to indemnification hereunder (all of the foregoing, the “Claim Information”),
and shall provide any other information with respect thereto as the Indemnifying
Party may reasonably request.  The failure to provide such notice, however,
shall not release the Indemnifying Party from any of its obligations under this
Article IX except to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure.  Following the Closing until the expiration
of the applicable survival period, the Buyer and the Company shall keep Coeur
fully apprised at all times as to the status of the Specified Litigation
Matters, including providing appropriate documentation upon request.
 
38

--------------------------------------------------------------------------------

(b)           The Indemnifying Party shall have the right, upon written notice
to the Indemnified Party within 30 days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim or of a claim
for indemnity with respect to any Specified Litigation Matter, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnified Party. 
If the Indemnifying Party assumes the defense of such Third Party Claim or
Specified Litigation Matter, the Indemnified Party shall have the right to
employ separate counsel and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Party;
provided, that if in the reasonable opinion of counsel for the Indemnified
Party, there is a conflict of interest between the Indemnified Party and the
Indemnifying Party, the Indemnifying Party shall be responsible for the
reasonable fees and expenses of one counsel to such Indemnified Party in
connection with such defense.  If the Indemnifying Party assumes the defense of
any Third Party Claim or Specified Litigation Matter, the Indemnified Party
shall cooperate with the Indemnifying Party in such defense and make available
to the Indemnifying Party all witnesses, pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party.  If the Indemnifying Party assumes the defense of any Third Party Claim
or Specified Litigation Matter, the Indemnified Party shall agree to any
settlement, compromise or discharge of such Third Party Claim or Specified
Litigation Matter that the Indemnifying Party may recommend and that by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such Third Party Claim or Specified Litigation Matter, and
which releases the Indemnified Party completely in connection with such Third
Party Claim or Specified Litigation Matter; provided, that such settlement,
compromise or discharge (i) does not impose any equitable or other non-monetary
remedies or obligations on the Indemnified Party but involves solely the payment
of money damages for which the Indemnified Party will be indemnified hereunder,
(ii) does not involve a finding or admission of wrongdoing or any violation of
Law or any violation of the rights of any Person by the Indemnified Party and
(iii) poses no reasonable danger of establishing a precedent that may be adverse
to the Indemnified Party’s interest.  Whether or not the Indemnifying Party
assumes the defense of a Third Party Claim or Specified Litigation Matter, the
Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, or offer to settle, compromise or discharge, such Third
Party Claim or Specified Litigation Matter without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld).


(c)           In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim containing the Claim
Information promptly to the Indemnifying Party, and shall provide any other
information with respect thereto as the Indemnifying Party may reasonably
request.  The failure to provide such notice, however, shall not release the
Indemnifying Party from any of its obligations under this Article IX except to
the extent that the Indemnifying Party forfeits rights or defenses as a result
of such failure.  The Indemnified Party shall reasonably cooperate and assist
the Indemnifying Party in determining the validity of any claim for indemnity by
the Indemnified Party and in otherwise resolving such matters.  Such assistance
and cooperation shall include providing reasonable access to and copies of
information, records and documents relating to such matters, furnishing
employees to assist in the investigation, defense and resolution of such matters
and providing legal and business assistance with respect to such matters.  For
the avoidance of doubt, the Indemnified Party shall not be entitled to commence
any Action against the Indemnifying Party for indemnification pursuant to this
Section 9.4(c) unless the notice and procedural provisions set forth herein
shall have been satisfied prior thereto.


(d)           Following the Closing, the Buyer and the Company shall use
commercially reasonably efforts to defend the Specified Tax Matters and minimize
any Losses incurred in connection therewith.  The Buyer and the Company shall
keep Coeur fully apprised at all times, including providing appropriate
documentation upon request, as to the status of the defense or any settlement
negotiations with respect to the Specified Tax Matters and shall obtain the
prior written consent of Coeur (not to be unreasonably withheld) before entering
into any settlement of a Specified Tax Matter.
 
39

--------------------------------------------------------------------------------

Section 9.5             Limits on Indemnification.


(a)           Notwithstanding anything to the contrary contained in this
Agreement:


(i)            other than with respect to any Losses to the extent arising out
of or resulting from any breach of any Company/Seller Fundamental
Representations, (A) the maximum aggregate amount of indemnifiable Losses that
may be recovered from Coeur by Buyer Indemnified Parties pursuant to
Section 9.2(a) shall equal 5% of the aggregate amount, as adjusted from time to
time, that the Buyer has paid to the Sellers in accordance with the Notes (the
“Cap”); (B) Coeur shall not be liable to any Buyer Indemnified Party under
Section 9.2(a) for any claim for indemnification unless and until the aggregate
amount of indemnifiable Losses that may be recovered from Coeur equals or
exceeds $200,000 (the “Basket Amount”), in which case Coeur shall be liable only
for the Losses in excess of the Basket Amount; and


(ii)           other than with respect to any Losses to the extent arising out
of or resulting from any breach of any Buyer Fundamental Representations, (A)
the maximum aggregate amount of indemnifiable Losses that may be recovered from
the Buyer by Seller Indemnified Parties pursuant to Section 9.3(a) shall be
equal to the Cap; (B) the Buyer shall not be liable to any Seller Indemnified
Party under Section 9.3(a) for any claim for indemnification unless and until
the aggregate amount of indemnifiable Losses that may be recovered from the
Buyer equals or exceeds the Basket Amount, in which case the Buyer shall be
liable only for the Losses in excess of the Basket Amount.


(b)           The amount of any and all Losses under this Article IX shall be
determined net of any insurance proceeds actually received by the Indemnified
Party or its Affiliates in connection with the facts giving rise to the right of
indemnification.  Each party hereby waives, to the extent permitted under its
applicable insurance policies, any subrogation rights that its insurer may have
with respect to any indemnifiable Losses.


(c)           The parties shall cooperate with each other with respect to
resolving any claim, liability or Loss for which indemnification may be required
hereunder, including by making, or causing the applicable Indemnified Party to
make, all reasonable efforts to mitigate any such claim, liability or Loss.  In
the event that a party shall fail to make such reasonable efforts, then
notwithstanding anything else to the contrary contained herein, the other party
shall not be required to indemnify any Person for any claim, liability or Loss
that could reasonably be expected to have been avoided if such efforts had been
made.  Without limiting the generality of the foregoing, the parties shall, or
shall cause the applicable Indemnified Party to, use reasonable efforts to seek
full recovery under all insurance policies covering any Loss to the same extent
as they would if such Loss were not subject to indemnification hereunder.


(d)           The maximum aggregate amount of indemnifiable Losses that may be
recovered from Coeur by Buyer Indemnified Parties pursuant to (i) Section 9.2(a)
solely with respect to Company/Seller Fundamental Representations, (ii) Section
9.2(b), (iii) Section 9.2(c) and (iv) Section 9.2(d) shall equal 20% of the
aggregate amount, as adjusted from time to time, the Buyer has paid to the
Sellers pursuant to the Notes.
 
40

--------------------------------------------------------------------------------

Section 9.6             Exclusivity.


(a)            Except with respect to claims based on actual fraud solely in
respect of any representation or warranty expressly given in this Agreement and
claims for injunctive or equitable remedies, following the Closing, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions
set forth in this Article IX.  In furtherance of the foregoing, each party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Law, except pursuant to the indemnification provisions set
forth in this Article IX.  The parties agree that the foregoing shall not limit
the Sellers’ remedies in the event of a breach of the obligations set forth in
the Note, the Guaranty Agreement or the Net Smelter Royalty Returns Agreement.


(b)           The parties hereto agree that the provisions in this Agreement
relating to indemnification, and the limits imposed on the Buyer’s remedies with
respect to this Agreement and the transactions contemplated hereby were
specifically bargained for between sophisticated parties and were specifically
taken into account in the determination of the amounts to be paid to the Sellers
hereunder.


Section 9.7             No Right of Set-off.  The Buyer for itself and for its
Subsidiaries, Affiliates, successors and assigns hereby unconditionally and
irrevocably waives any rights of set-off, netting, offset, recoupment, or
similar rights that the Buyer or any of its Subsidiaries, Affiliates, successors
and assigns has or may have with respect to the payments under the Notes, the
Net Smelter Returns Royalty Agreement or any other Ancillary Agreements or any
payments to be made by the Buyer pursuant to this Agreement or any other
document or instrument delivered by the Buyer in connection herewith.


Section 9.8             Treatment of Indemnity Payments.  Following the Closing,
any payment made pursuant to this Article IX shall be treated by the parties
hereto, to the extent permitted by Law, for applicable Tax purposes, as an
adjustment to the consideration paid or received by such party, as applicable,
in connection with the transactions contemplated by this Agreement.


ARTICLE X
TERMINATION


Section 10.1           Termination.  This Agreement may be terminated at any
time prior to the Closing:


(a)            by mutual written consent of the Buyer and the Sellers;
 
41

--------------------------------------------------------------------------------

(b)           (i) by Coeur, if the Sellers and the Company are not in material
breach of their obligations under this Agreement and the Buyer breaches or fails
to perform in any respect any of its representations, warranties or covenants
contained in this Agreement and such breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 8.1, (B) cannot be or
has not been cured within 30 days following delivery of written notice of such
breach or failure to perform and (C) has not been waived by Coeur or (ii) by the
Buyer, if the Buyer is not in material breach of its obligations under this
Agreement and any of the Sellers or the Company breaches or fails to perform in
any respect any of its representations, warranties or covenants contained in
this Agreement and such breach or failure to perform (A) would give rise to the
failure of a condition set forth in Section 8.2, (B) cannot be or has not been
cured within 30 days following delivery of written notice of such breach or
failure to perform and (C) has not been waived by the Buyer;


(c)           by either Coeur or the Buyer if the Closing shall not have
occurred by March 9, 2018 (the “Termination Date”); provided, that the right to
terminate this Agreement under this Section 10.1(c) shall not be available if
the failure of the party so requesting termination to fulfill any obligation
under this Agreement shall have been the cause of the failure of the Closing to
occur on or prior to such date; or


(d)           by either Coeur or the Buyer in the event that (i) there shall be
any Law that makes consummation of the transactions contemplated by this
Agreement illegal or otherwise prohibited or (ii) any order, writ, judgment,
injunction, decree, stipulation, determination or award shall have been entered
by or with any Governmental Authority restraining or enjoining the transactions
contemplated by this Agreement and such order, writ, judgment, injunction,
decree, stipulation, determination or award shall have become final and
nonappealable.


The party(ies) seeking to terminate this Agreement pursuant to this Section 10.1
(other than Section 10.1(a)) shall give prompt written notice of such
termination to the other parties.


Section 10.2           Effect of Termination.  In the event of termination of
this Agreement as provided in Section 10.1, this Agreement shall forthwith
become void and there shall be no liability on the part of any party except
(a) for the provisions of Sections 3.5, 4.13 and 5.4 relating to broker’s fees
and finder’s fees, Section 6.5 relating to confidentiality, Section 6.7 relating
to public announcements, this Section 10.2 and Article XI and (b) that nothing
herein shall relieve any party from liability for any breach of this Agreement
or any agreement made as of the date hereof or subsequent thereto pursuant to
this Agreement.


ARTICLE XI
GENERAL PROVISIONS


Section 11.1          Fees and Expenses.  Except as otherwise provided herein,
all fees and expenses incurred in connection with or related to this Agreement
and the Ancillary Agreements and the transactions contemplated hereby and
thereby shall be paid by the party incurring such fees or expenses, whether or
not such transactions are consummated.
 
42

--------------------------------------------------------------------------------

Section 11.2           Amendment and Modification.  This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.


Section 11.3           Waiver; Extension.  At any time prior to the Closing,
Coeur, on the one hand and behalf of itself, the Sellers and the Company, and
the Buyer, on the other hand, may (a) extend the time for performance of any of
the obligations or other acts of the other party contained herein, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document, certificate or writing delivered by such party
pursuant hereto, or (c) waive compliance by the other party with any of the
agreements or conditions contained herein.  Any agreement on the part of any
party to any such extension or waiver shall be valid only if set forth in a
written agreement signed on behalf of such party.  No failure or delay of any
party in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power, or
any course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.  Any agreement on the part of any party to
any such waiver shall be valid only if set forth in a written instrument
executed and delivered by a duly authorized officer on behalf of such party.


Section 11.4           Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by e‑mail, upon written confirmation of receipt
by e‑mail or otherwise, (b) on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.  All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:


(i)            if to the Sellers or prior to the Closing, the Company, to:


Coeur Mining, Inc.
104 S. Michigan Avenue, Suite 900
Chicago, IL 60603
Attention:  Mitchell Krebs, President and Chief Executive Officer E-mail: 
MKrebs@coeur.com


with a copy (which shall not constitute notice) to:


Coeur Mining, Inc.
104 S. Michigan Avenue, Suite 900
Chicago, IL 60603
Attention:  Casey M. Nault, Senior Vice President, General Counsel and Secretary
E-mail:  CNault@coeur.com


and
43

--------------------------------------------------------------------------------

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention:  Steven R. Shoemate
E-mail:  sshoemate@gibsondunn.com


(ii)           if to the Buyer or after the Closing, the Company to:


NewCo 4714 Sweden AB, under change to Argentum Investments, AB
c/o Citco Sweden AB, Stureplan 4C, 4 tr
114 35, Stockhold, Sweden
Attention: Ole Sorensen
E-mail:  OSorensen@Citco.com


with a copy (which shall not constitute notice) to:


D&A morales y Asociados, S.C.
Ignacio L. Vallarta No 811
Sur, Colonia El Mirador Centro
Monterrey, N.L., Mexico  64720
Attention:  Melissa Terui Villegas
E-mail:  mtv@moraleslaw.net


and


Much Shelist, P.C.
191 North Wacker Drive, Suite 1800
Chicago, IL 60606
Attention:  David M. Pilotto
E-mail:  dpilotto@muchshelist.com


Section 11.5           Interpretation.  When a reference is made in this
Agreement to a Section, Article, Exhibit or Schedule such reference shall be to
a Section, Article, Exhibit or Schedule of this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement or in
any Exhibit or Schedule are for convenience of reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  All
words used in this Agreement will be construed to be of such gender or number as
the circumstances require.  Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein shall have the meaning as defined in
this Agreement.  All Exhibits and Schedules annexed hereto or referred to herein
(including the Company Disclosure Schedules and the introduction thereto) are
hereby incorporated in and made a part of this Agreement as if set forth
herein.  The word “including” and words of similar import when used in this
Agreement will mean “including, without limitation,” unless otherwise
specified.  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to the Agreement as a whole and
not to any particular provision in this Agreement.  The term “or” is not
exclusive.  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  References to days mean calendar days unless
otherwise specified.
 
44

--------------------------------------------------------------------------------

Section 11.6           Entire Agreement.  This Agreement (including the Exhibits
and Schedules hereto), the Ancillary Agreements and the Confidentiality
Agreement constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties with respect to the subject matter hereof and thereof. 
Neither this Agreement nor any Ancillary Agreement shall be deemed to contain or
imply any restriction, covenant, representation, warranty, agreement or
undertaking of any party with respect to the transactions contemplated hereby or
thereby other than those expressly set forth herein or therein or in any
document required to be delivered hereunder or thereunder, and none shall be
deemed to exist or be inferred with respect to the subject matter hereof. 
Notwithstanding any oral agreement or course of conduct of the parties or their
Representatives to the contrary, no party to this Agreement shall be under any
legal obligation to enter into or complete the transactions contemplated hereby
unless and until this Agreement shall have been executed and delivered by each
of the parties.


Section 11.7           Parties in Interest.  This Agreement shall be binding
upon and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, except with respect to the provisions of Section 6.8
and 11.18, which shall inure to the benefit of the Persons benefiting therefrom
who are intended to be third-party beneficiaries thereof.


Section 11.8           Governing Law.  This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware, except that with respect to the formalities for the
transfer of the Shares, Bolivian law shall apply.


Section 11.9           Submission to Jurisdiction.  Each of the parties
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any party or its successors or assigns
against any other party shall be brought and determined in the Court of Chancery
of the State of Delaware, provided, that if jurisdiction is not then available
in the Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware
or any other Delaware state court, and each of the parties hereby irrevocably
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby.  Each of the parties agrees not to commence
any action, suit or proceeding relating thereto except in the courts described
above in Delaware, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Delaware as
described herein.  Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient.  Each of the parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the courts in Delaware as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
45

--------------------------------------------------------------------------------

Section 11.10         Assignment; Successors.  Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void; provided, that (i)
each Seller may assign any of its rights under this Agreement, including the
right to receive the proceeds from the Notes, to one or more Affiliates of such
Seller without the consent of the other parties and (ii) the Buyer may assign
any of its rights, including the right to receive a de minimis portion of the
Shares, under this Agreement to the Nominee Shareholders; provided, further,
that no assignment shall limit the assignor’s obligations hereunder.  Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.


Section 11.11         Enforcement.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Court of Chancery of the State of Delaware, provided, that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then in any state or federal court located in the State of Delaware,
this being in addition to any other remedy to which such party is entitled at
law or in equity.  Each of the parties hereby further waives (a) any defense in
any action for specific performance that a remedy at law would be adequate and
(b) any requirement under any law to post security as a prerequisite to
obtaining equitable relief.


Section 11.12         Currency.  All references to “dollars” or “$” or “US$” in
this Agreement or any Ancillary Agreement refer to United States dollars, which
is the currency used for all purposes in this Agreement and any Ancillary
Agreement.


Section 11.13         Severability.  Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable Law, but if any provision or
portion of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.
 
46

--------------------------------------------------------------------------------

Section 11.14         Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


Section 11.15         Counterparts.  This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties.


Section 11.16         Facsimile or .pdf Signature.  This Agreement may be
executed by facsimile or .pdf signature and a facsimile or .pdf signature shall
constitute an original for all purposes.


Section 11.17         No Presumption Against Drafting Party.  Each of the Buyer,
the Sellers and the Company acknowledges that each party to this Agreement has
been represented by legal counsel in connection with this Agreement and the
transactions contemplated by this Agreement.  Accordingly, any rule of law or
any legal decision that would require interpretation of any claimed ambiguities
in this Agreement against the drafting party has no application and is expressly
waived.


Section 11.18         Personal Liabilities
.  This Agreement shall not create or be deemed to create or permit any personal
liability or obligations on the part of any direct or indirect equityholder of
any party or any officer, director, employee, Representative or investor of any
party.


Section 11.19         Prevailing Party.  If there shall occur any dispute or
proceeding among the parties relating to this Agreement or the transactions
contemplated hereby, the non-prevailing party shall pay all reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) of the prevailing
party.


[The remainder of this page is intentionally left blank.]
 
47

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.



 
COEUR MINING, INC.
         
By: 
/s/ Mitchell Krebs
   
Name: 
Mitchell J. Krebs
   
Title:
President and CEO
         
COEUR SOUTH AMERICA CORP.
         
By: 
/s/ Peter Mitchell
   
Name: 
 Peter C. Mitchell
   
Title:
Vice President
         
COEUR EXPLORATIONS, INC.
         
By: 
/s/ Frank Hanagarne
   
Name: 
Frank L. Hanagarne, Jr.
   
Title:
Vice President

 
Signature Page to Share Purchase Agreement

--------------------------------------------------------------------------------

 
EMPRESA MINERA MANQUIRI S.A.
         
By: 
/s/ Humberto Rada
   
Name: 
Humberto Rada
   
Title:
President

 
Signature Page to Share Purchase Agreement

--------------------------------------------------------------------------------

 
NEWCO 4714 SWEDEN AB UNDER CHANGE OF NAME TO ARGENTUM INVESTMENT AB
         
By: 
/s/ Alberto J. Morales
   
Name: 
Alberto J. Morales
   
Title:
Legal Representative
         
and
             
By: 
/s/ Ole Sorensen
   
Name: 
Ole Sorensen
   
Title:
Legal Representative

 
 
Signature Page to Share Purchase Agreement

--------------------------------------------------------------------------------